Exhibit 10.1

 

Execution Version

 

 

[g113691ke01i001.jpg]

 

 

 

CREDIT AGREEMENT

 

dated as of

 

May 2, 2011

 

among

 

DG FASTCHANNEL, INC.,
as the Borrower,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Joint Lead Arranger

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INC.,

as Joint Lead Arranger

 

BANK OF AMERICA, N.A. as Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A,

as Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE I Definitions

1

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

27

SECTION 1.03. Terms Generally

27

SECTION 1.04. Accounting Terms; GAAP

27

 

 

ARTICLE II The Credits

27

SECTION 2.01. Revolving Credit Commitments

27

SECTION 2.02. Loans and Borrowings

28

SECTION 2.03. Requests for Borrowings

28

SECTION 2.04. Swingline Loans

29

SECTION 2.05. Letters of Credit

30

SECTION 2.06. Funding of Borrowings

34

SECTION 2.07. Interest Elections

35

SECTION 2.08. Termination, Reduction and Increase of Revolving Credit
Commitments

36

SECTION 2.09. Repayment of Loans; Evidence of Debt

37

SECTION 2.10. Prepayment of Loans

38

SECTION 2.11. Fees

39

SECTION 2.12. Interest

40

SECTION 2.13. Alternate Rate of Interest

40

SECTION 2.14. Increased Costs

41

SECTION 2.15. Break Funding Payments

42

SECTION 2.16. Taxes

42

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

47

SECTION 2.19. Defaulting Lenders

48

 

 

ARTICLE III Representations and Warranties

50

SECTION 3.01. Organization; Powers

50

SECTION 3.02. Authorization; Enforceability

50

SECTION 3.03. Approvals; No Conflicts

50

SECTION 3.04. Financial Statements; No Material Adverse Effect

51

SECTION 3.05. Properties

51

SECTION 3.06. Litigation and Environmental Matters

52

SECTION 3.07. Compliance with Laws; Governmental Authorizations; No Default

52

SECTION 3.08. Margin Regulations; Investment Company Status

52

SECTION 3.09. Taxes

53

SECTION 3.10. ERISA

53

SECTION 3.11. Disclosure

53

SECTION 3.12. Material Agreements; Income Distribution Restrictions

54

SECTION 3.13. Solvency

54

 

i

--------------------------------------------------------------------------------


 

SECTION 3.14. Insurance

54

SECTION 3.15. Capitalization and Subsidiaries

54

SECTION 3.16. Collateral

54

SECTION 3.17. Use of Proceeds

54

SECTION 3.18. Labor Matters

54

 

 

ARTICLE IV Conditions

55

SECTION 4.01. Effective Date

55

SECTION 4.02. Each Credit Event

58

 

 

ARTICLE V Affirmative Covenants

58

SECTION 5.01. Financial Statements and Other Information

58

SECTION 5.02. Notices of Material Events

60

SECTION 5.03. Preservation of Existence

61

SECTION 5.04. Payment of Obligations

61

SECTION 5.05. Maintenance of Properties

61

SECTION 5.06. Books and Records; Inspection Rights

61

SECTION 5.07. Compliance with Laws

62

SECTION 5.08. Use of Proceeds and Letters of Credit

62

SECTION 5.09. Insurance

62

SECTION 5.10. Additional Collateral; Further Assurances

62

SECTION 5.11. Compliance with Environmental Laws

65

SECTION 5.12. Material Contracts

65

 

 

ARTICLE VI Negative Covenants

66

SECTION 6.01. Indebtedness

66

SECTION 6.02. Liens

67

SECTION 6.03. Fundamental Changes; Change in Nature of Business

67

SECTION 6.04. Investments, Loans, Advances and Acquisitions

68

SECTION 6.05. Dispositions

70

SECTION 6.06. Capital Expenditures

71

SECTION 6.07. Swap Agreements

71

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

71

SECTION 6.09. Transactions with Affiliates

72

SECTION 6.10. Restrictive Agreements

73

SECTION 6.11. Amendment of Organization Documents

73

SECTION 6.12. Financial Covenants

73

SECTION 6.13. Changes in Fiscal Year

73

SECTION 6.14. Off-Balance Sheet Liabilities

73

 

 

ARTICLE VII Events of Default

73

SECTION 7.01. Events of Default

73

SECTION 7.02. Application of Proceeds

76

 

 

ARTICLE VIII The Administrative Agent

77

 

 

ARTICLE IX Miscellaneous

79

SECTION 9.01. Notices

79

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.02. Waivers; Amendments

80

SECTION 9.03. Expenses; Indemnity; Damage Waiver

83

SECTION 9.04. Successors and Assigns

85

SECTION 9.05. Survival

88

SECTION 9.06. Counterparts; Integration; Effectiveness

88

SECTION 9.07. Severability

89

SECTION 9.08. Right of Setoff

89

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

89

SECTION 9.10. WAIVER OF JURY TRIAL

90

SECTION 9.11. Headings

90

SECTION 9.12. Confidentiality

90

SECTION 9.13. Interest Rate Limitation

91

SECTION 9.14. USA PATRIOT Act

91

 

SCHEDULES

 

Schedule 1.01A

Revolving Credit Commitments

Schedule 3.05

Properties

Schedule 3.15

Subsidiaries

Schedule 5.10(f)

Collateral Matters

Schedule 6.04(b)

Investments

Schedule 6.09

Transactions with Affiliates

Schedule 6.10

Existing Restrictions

 

EXHIBITS

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Revolving Credit Note

Exhibit F-1

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships)

Exhibit F-2

Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships)

Exhibit F-3

Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships)

Exhibit F-4

Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships)

Exhibit G

Form of Guaranty Agreement

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of May 2, 2011 (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
DG FASTCHANNEL, INC., a Delaware corporation (the “Borrower”), each LENDER party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Bank
(each as defined herein).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.      Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any acquisition or series of related acquisitions by any
Person of (a) all or substantially all of the capital stock or other Equity
Interests in another Person, including by way of merger or consolidation,
(b) all or substantially all of the business, assets or operations of another
Person, or (c) a portion of the business, assets or operations of another Person
constituting one or more divisions, business units or business lines of such
other Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the

 

1

--------------------------------------------------------------------------------


 

rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page) at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender at any time, with
respect to Revolving Credit Loans, Swingline Exposure or LC Exposure, a
percentage equal to a fraction, the numerator of which is such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
Total Revolving Credit Commitment at such time (provided that if the Revolving
Credit Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon such Lender’s share of the Total Revolving Credit
Exposure at such time, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination; provided further
that in the case of Section 2.19, when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Revolving Credit
Commitments (disregarding any Defaulting Lender’s Revolving Credit Commitment)
represented by such Lender’s Revolving Credit Commitment).

 

“Applicable Rate” means, for any day with respect to Eurodollar Revolving Credit
Loans, or ABR Revolving Credit Loans, as the case may be, the applicable rate
per annum set forth in the table below under the caption “Eurodollar Revolving
Credit Loans / Letter of Credit Fees” or “ABR Revolving Credit Loans”, as the
case may be, based upon the Consolidated Leverage Ratio as of the most recent
date of determination:

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Eurodollar
Revolving
Credit Loans /
Letter of
Credit Fees

 

ABR
Revolving
Credit Loans

 

I

 

Greater than 1.50 to 1.00

 

2.75

%

1.75

%

 

 

 

 

 

 

 

 

II

 

Greater than 1.00 to 1.00, but less than or equal to 1.50 to 1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

 

 

III

 

Greater than 0.50 to 1.00, but less than or equal to 1.00 to 1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

IV

 

Less than or equal to 0.50 to 1.00

 

2.00

%

1.00

%

 

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each Fiscal Quarter and set forth in the Compliance
Certificate delivered to the Administrative Agent pursuant to
Section 5.01(c) and (ii) any increase or decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is

 

2

--------------------------------------------------------------------------------


 

delivered pursuant to Section 5.01(c); provided that (A) if a Compliance
Certificate is not delivered when due in accordance with Section 5.01(c), then
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until such time
as such Compliance Certificate is delivered, whereupon the Applicable Rate shall
be determined as if such Compliance Certificate had been timely delivered, and
shall be effective as of the first Business Day immediately following the date
such Compliance Certificate is delivered, and (B) prior to the initial delivery
of a Compliance Certificate pursuant to Section 5.01(c), the Applicable Rate
shall be determined by reference to Pricing Level IV.  Without limitation of any
other provision of this Agreement or any other remedy available to the
Administrative Agent or the Lenders under any of the Loan Documents, to the
extent that any financial statements delivered pursuant to Section 5.01(a) or
5.01(b) or any information contained in any Compliance Certificate delivered
pursuant to Section 5.01(c) shall be incorrect in any manner and the Borrower or
any Subsidiary shall deliver to the Administrative Agent and/or the Lenders
corrected financial statements or other corrected information in a Compliance
Certificate or otherwise, the Administrative Agent may recalculate the
Applicable Rate based upon such corrected financial statements or such other
corrected information, and, upon written notice thereof to the Borrower, all
Eurodollar Loans and ABR Loans shall bear interest based upon, and all Letter of
Credit Fees and commitment fees payable hereunder shall accrue at, such
recalculated Applicable Rate retroactively from the first Business Day
immediately following the date of delivery of the erroneous financial statements
or other erroneous information in question.  Any additional amounts payable as a
result of such retroactive application that are attributable to prior periods
shall be due and payable by the Borrower within three Business Days after its
receipt of written demand therefor.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Inc.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrowing” means (a) Revolving Credit Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Revolving Credit
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Request” means a telephonic or written request by the Borrower for a
Borrowing in accordance with Section 2.03 and, with respect to written requests,
in the form of Exhibit B and signed by the Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures (other than Permitted Acquisitions) by such Person and its
Subsidiaries for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including, without
limitation, (i) replacements, capitalized repairs and improvements during such
period, and (ii) capitalized software expenses) that should be capitalized under
GAAP on a consolidated balance sheet of such Person.  For purposes of this
definition, the purchase price of equipment or other fixed assets that are
purchased simultaneously with the trade-in of existing assets or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such assets for the assets being traded in at such time or the amount
of such insurance proceeds, as the case may be.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Equivalents” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

4

--------------------------------------------------------------------------------


 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than seven days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in
clause (c) above; and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“CFC” has the meaning assigned to such term in Section 5.10(a)(iv).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement, or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) by any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States

 

5

--------------------------------------------------------------------------------


 

regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans or
Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property of all Loan Parties or other Guarantors,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of the Administrative Agent, on behalf of
the Secured Parties, to secure any Secured Obligations.

 

“Collateral Access Agreement” has the definition assigned thereto in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, if any, the Intellectual Property Security Agreements and any other
documents granting a Lien upon any Collateral as security for payment of the
Secured Obligations.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated EBITDA” means for any period, for the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP, an amount equal to
the sum, without duplication, of (a) Consolidated Net Income for such period,
(b) Consolidated Interest Charges for such period to the extent deducted in
determining such Consolidated Net Income, (c) the amount of taxes, based on or
measured by income, to the extent deducted in determining such Consolidated Net
Income, (d) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, (e) the amount of non-cash
compensation paid to officers, directors or employees of the Borrower and the
Subsidiaries deducted in determining such Consolidated Net Income,
(f) Transaction Costs deducted in determining such Consolidated Net Income,
(g) any non-recurring costs and extraordinary expenses approved by the
Administrative Agent in its sole reasonable discretion, to the extent deducted
in determining such Consolidated Net Income (h) restructuring charges and other
items approved by the Administrative Agent in its sole reasonable discretion, to
the extent deducted in determining such Consolidated Net Income and (i) the
amount of all dividends and distributions paid in cash by an Excluded Subsidiary
to a Loan Party, minus the following to the extent included in calculating such
Consolidated Net Income: (x) Federal, state, local and foreign income tax
credits of the Borrower and the Subsidiaries for such period, (y) all non-cash
items increasing Consolidated Net Income for such period, and (z) any
non-recurring gains and extraordinary income; provided that for all purposes, no
more than 25% of Consolidated EBITDA may be comprised of Excluded Subsidiary
EBITDA.  For any amount included in the calculation of Consolidated EBITDA
subject to the approval of the Administrative Agent, such approval shall be
deemed given if the Administrative Agent does not otherwise indicate in writing
within ten (10) Business Days of receipt of a Compliance Certificate explicitly
disclosing such amount.  Notwithstanding the foregoing, Consolidated EBITDA
shall be deemed to be $29,011,000, $40,653,000, and

 

6

--------------------------------------------------------------------------------


 

$31,917,000 for the Fiscal Quarters ending September 30, 2010, December 31, 2010
and March 31, 2011, respectively.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA for the most recently
completed Measurement Period, determined on a Pro Forma Basis, less
(ii) payments in respect of Capital Expenditures for such Measurement Period to
the extent paid in cash or with proceeds of Revolving Credit Loans by the
Borrower and the Subsidiaries, to (b) the sum of (i) the aggregate principal
amount of all regularly scheduled and unscheduled principal payments (other than
unscheduled payments made in respect of the Loans) or redemptions or similar
acquisitions for value of debt for borrowed money of the Borrower and the
Subsidiaries during such Measurement Period, plus (ii) Consolidated Interest
Charges for such Measurement Period to the extent paid in cash, plus (iii) the
aggregate amount of Federal, state, local and foreign income taxes of the
Borrower and the Subsidiaries with respect to such Measurement Period to the
extent paid in cash.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and the
Subsidiaries, on a consolidated basis in accordance with GAAP, the sum of all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and the Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period, determined on a Pro
Forma Basis.

 

“Consolidated Liquidity” means, at any time, an amount equal to the sum of
(i) Cash and Cash Equivalents held at such time by the Loan Parties and (ii) the
Total Revolving Credit Commitment, less Total Revolving Credit Exposure at such
time.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries (excluding extraordinary gains and extraordinary
losses), determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” means all Indebtedness of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled”, and the term “Control” when used as a
verb, have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

7

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
other currency, the equivalent amount thereof in Dollars at such time.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the

 

8

--------------------------------------------------------------------------------


 

environment, the preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock (including preferred stock),
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any of the Subsidiaries, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived under present law); (b) a
failure to meet the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excluded Disregarded Entity” means any Subsidiary that (i) is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, (ii) owns
any “stock entitled to vote” (within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) of a CFC in which the Borrower owns (directly or
indirectly), in the aggregate, more than 65% of the stock entitled to vote, and
(iii) is not owned (for U.S. federal income tax purposes) by a Subsidiary that
is a CFC.

 

“Excluded Subsidiary” means any (a) Non-Guarantor Subsidiary, and (b) any
Domestic Subsidiary acquired by the Borrower or any Subsidiary through a
Permitted Acquisition, if concurrently with such Permitted Acquisition, the
Borrower notifies the Administrative Agent in writing that such Domestic
Subsidiary shall be an Excluded Subsidiary.

 

“Excluded Subsidiary EBITDA” means for any period the sum of that portion of
each item described in clauses (a) through (h) of the definition of
“Consolidated EBITDA” that is attributable, in each case, to an Excluded
Subsidiary, minus (i) the sum of that portion of each item described in clauses
(x) through (z) of the definition of “Consolidated EBITDA” that is attributable,
in each case, to an Excluded Subsidiary, and (ii) the aggregate amount of all
dividends and distributions paid in cash by any Excluded Subsidiary to a Loan
Party during such period.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income, or any franchise Taxes imposed in lieu thereof, by
the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
with which the recipient has a present or former connection (other than solely
on account of the execution, delivery, performance, filing, recording and
enforcement of, and the other activities contemplated in, this Agreement) if
such Taxes are imposed as a result of such connection, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any U.S. federal withholding Taxes imposed on amounts payable
to such Foreign Lender by any law in effect on the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party or other Guarantor with respect to
such withholding Taxes pursuant to Section 2.16(a), (d) any U.S. federal
withholding Tax to the extent imposed as a result of a failure to satisfy the
applicable requirements or conditions of FATCA (that are necessary to avoid such
withholding) after December 31, 2012, and (e) in the case of a Lender that is a
U.S.

 

10

--------------------------------------------------------------------------------


 

person (as defined under the Code), any backup withholding Tax that is required
by Section 3406 of the Code to be withheld from amounts payable to such Lender.

 

“Extended Revolving Credit Commitment” means, as to any Lender, the obligation
of such Lender, if any, to make or otherwise fund any Extended Revolving Credit
Loans and participate in Swingline Loans and Letters of Credit under an Extended
Revolving Credit Subfacility in an aggregate principal and/or face amount not to
exceed the amount set forth as the “Extended Revolving Credit Commitment” in the
applicable Revolving Credit Extension Agreement or in the applicable Assignment
and Assumption, subject to adjustment or reduction pursuant to the terms and
conditions hereof, as the same may be changed from time to time pursuant to the
terms hereof.  The amount of the Extended Revolving Credit Commitments is $0 as
of the Effective Date, and “Extended Revolving Credit Commitments” means such
commitments of all Revolving Credit Lenders in the aggregate.

 

“Extended Revolving Credit Loans” shall mean the Loans made pursuant to an
Extended Revolving Credit Commitment.

 

“Extended Revolving Credit Subfacility” means any tranche of Extended Revolving
Credit Commitments and the Extended Revolving Credit Loans made thereunder.

 

“Extended Revolving Credit Termination Date” means, with respect to an Extended
Revolving Credit Subfacility, the date specified as such in the applicable
Revolving Credit Extension Agreement.

 

“Extending Revolving Credit Lender” has the meaning set forth in
Section 9.02(e)(i).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof, any
amendment or successor provisions that are substantively similar and which do
not impose criteria that are materially more onerous than those contained in
such sections, and any present or future Treasury regulations promulgated with
respect thereto or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or controller of such Person.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Fiscal Year” means any fiscal year of the Borrower.

 

“Foreign Lender” means any Lender or Administrative Agent that, in each case, is
organized under the laws of a jurisdiction other than the United States of
America.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary if
substantially all of its assets consist of shares or other securities in one or
more Foreign Subsidiaries that are CFCs.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means, collectively, the Domestic Subsidiaries of the Borrower
listed on Schedule 3.15 (other than any Foreign Subsidiary Holding Company) and
each other Subsidiary of the Borrower that is required to execute a Guaranty
Agreement pursuant to Section 5.10(a).

 

“Guaranty Agreement” means a Guaranty Agreement in the form of Exhibit G
executed by the Guarantors for the benefit of the Lenders.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

12

--------------------------------------------------------------------------------


 

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services, including earnouts and
post-closing payments to which the seller may become entitled (excluding current
accounts payable incurred in the ordinary course of business and not more than
90 days past due), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (k) all net obligations of such Person under Swap Agreements in
an amount equal to (i) if such Swap Agreement has been closed out, the unpaid
termination value thereof or (ii) if such Swap Agreement has not been closed
out, the mark-to-market value thereof determined on the basis of readily
available quotations provided by any recognized dealer in such Swap Agreements. 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Financial Statements” means (a) the audited consolidated financial
statements of the Borrower and the Subsidiaries for the three previous
consecutive Fiscal Years ending prior to the Effective Date and (b) the
unaudited consolidated financial statements of the Borrower and the Subsidiaries
for each Fiscal Quarter ending after the most recently ended Fiscal Year and
prior to the Effective Date.

 

“Intercompany Note” means a promissory note in an amount no greater than
$27,000,000 given by DG FastChannel Canada ULC in favor of the Borrower, entered
into no later than thirty (30) days after the Effective Date; provided that the
Intercompany Note shall be on subordination terms reasonably acceptable to the
Administrative Agent.

 

“Interest Election Request” means a telephonic or written request by the
Borrower to convert or continue a Borrowing in accordance with Section 2.07 and,
with respect to written requests, in the form of Exhibit D and signed by the
Borrower.

 

13

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each Fiscal Quarter and the Maturity Date of
the Revolving Credit Facility under which such Loan was made, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and upon
termination of the Revolving Credit Commitments, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means any investment in any Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person. 
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Joint Venture” means (i) any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, is not a Subsidiary of the Borrower or any of the Subsidiaries but in
which a Borrower or a Subsidiary has a direct or indirect Equity Interest and
(ii) any asset or group of assets in which the Borrower or any Subsidiary
thereof has a joint or shared ownership interest and/or control with one or more
other Persons (other than the Borrower or any Subsidiary).

 

“LC Collateral Account” has the meaning set forth in Section 2.05(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

14

--------------------------------------------------------------------------------


 

“LC Exposure” means, with respect to any Revolving Credit Lender at any time,
such Revolving Credit Lender’s Applicable Percentage of the Total LC Exposure at
such time.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.11(b).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which Dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement, any Revolving Credit Notes issued
pursuant to this Agreement, the Letters of Credit, any Letter of Credit
applications, the Collateral Documents, the Guaranty Agreement, and all other
agreements, instruments, documents and certificates executed and delivered at
any time in connection herewith.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors (other than
Excluded Subsidiaries).

 

“Majority Facility Lenders” means, with respect to the Revolving Credit Facility
or any Extended Revolving Credit Subfacility, the holders of more than 50% of
the Total Revolving Credit Exposure outstanding under such facility (or, in the
case of the Revolving Credit Facility, prior to any termination of the Revolving
Credit Commitments, the holders of more than 50% of the Total Revolving
Commitments, or, in the case of any Extended Revolving Credit Subfacility, prior
to any termination of such Extended Revolving Credit Commitments, the holders of
more than 50% of the Extended Revolving Credit Commitments).

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, property, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (ii) the validity or enforceability of this
Agreement, any Collateral Document or any Guaranty Agreement or the rights or
remedies of the Administrative Agent and the Lenders thereunder, or (iii) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement, any Collateral Document or any Guaranty Agreement.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that is material to the business, assets, property,
operations or financial condition of such Person.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or Swap Obligations, of the Borrower or any Subsidiary in an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding the Threshold Amount.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary, as applicable, would be required to pay if such
Swap Agreement were terminated at such time.

 

“Maturity Date” means May 2, 2016.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters (taken as a single period).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the mortgages, deeds of trust, trust deeds, deeds to secure
debt, leasehold mortgages and leasehold deeds of trust (together with the
assignments of leases and rents referred to therein) delivered pursuant to
Section 5.10(b), each in form and substance satisfactory to the Administrative
Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

 

“Non-U.S. Cash Equivalents” means, for any Foreign Subsidiary, (a) securities
issued or directly and fully guaranteed or insured by Canada and Great Britain
or any agency or instrumentality thereof (provided that the full faith and
credit of the respective country is pledged in support thereof) having
maturities of not more than six months from the date of acquisition, (b) time
deposits, certificates of deposit, eurodollar time deposits and bankers’
acceptances of any Lender or any commercial bank having, or that is the
principal banking subsidiary of a bank holding company organized under the laws
of any foreign jurisdiction having capital, surplus and undivided profits
aggregating in excess of $500,000,000 and having a long-term unsecured debt
rating of at least “A-” or the equivalent thereof from S&P or “A3” or the
equivalent thereof from

 

16

--------------------------------------------------------------------------------


 

Moody’s, with maturities of not more than six months from the date of
acquisition by such Person, (c) repurchase agreements with a term of not more
than 30 days, involving securities of the types described in preceding clause
(a), and entered into with commercial banks meeting the requirements of
preceding clause (b), (d) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(a) through (c) above and (e) overnight deposits and demand deposit accounts (in
the respective local currencies) maintained in the ordinary course of business.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest which accrues during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all LC Exposure, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Loan Parties or other Guarantors to the Lenders or to any
Lender, the Administrative Agent, the Issuing Bank or any indemnified party
arising under the Loan Documents.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than (A) any such taxes that would not have been
imposed but for a present or former connection between any Lender and the
jurisdiction imposing such taxes (other than solely on account of the execution,
delivery, performance, filing, recording and enforcement of, and the other
activities contemplated in, this Agreement), but only to the extent imposed on
an assignment pursuant to

 

17

--------------------------------------------------------------------------------


 

Section 9.04 (other than an assignment pursuant to a request by the Borrower
under Section 2.18(b) or Section 9.02(d)) following the primary syndication, and
(B) Excluded Taxes.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any other Loan
Party; provided that:

 

(a)           at the time of such Acquisition, and immediately after giving
effect thereto, the Consolidated Leverage Ratio of the Borrower as of the last
day of the most recently ended Fiscal Quarter and/or Fiscal Year for which a
Compliance Certificate has been delivered pursuant to Section 5.01(c), on a Pro
Forma Basis, shall not exceed 1.50 to 1.00;

 

(b)           at the time of such Acquisition, and immediately after giving
effect thereto, the Borrower shall have Consolidated Liquidity of no less than
$25,000,000.

 

(c)           immediately prior to and after giving effect to such Acquisition,
no Default or Event of Default shall have occurred and be continuing;

 

(d)           all representations and warranties contained in the Loan Documents
shall be true and correct in all material respects as if made immediately
following the consummation of such Acquisition, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(e)           all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable governmental authorizations;

 

(f)            in the case of an Acquisition of Equity Interests of another
Person, such Person and the direct owners of the Equity Interests in such Person
shall, upon the consummation of such Acquisition, comply with the requirements
of Section 5.10;

 

(g)           any Person or assets or division acquired is, at the time of such
Acquisition, and shall be in the same business or lines of business, or business
reasonably related thereto or reasonable extensions thereof, in which Borrower
and/or the Subsidiaries are engaged as of the Effective Date;

 

18

--------------------------------------------------------------------------------


 

(h)           such Acquisition shall have been approved or recommended by the
board of directors or similar governing body of the Person acquired or the
Person from whom such assets or division is acquired; and

 

(j)            the Borrower shall have delivered to the Administrative Agent,
prior to such proposed Acquisition, a certificate, signed by a Financial Officer
of the Borrower, evidencing compliance with clauses (a) and (b) of this
definition, together with all relevant financial information with respect to the
acquired assets, including, without limitation, the aggregate consideration for
such Acquisition and any other information reasonably requested by the
Administrative Agent to demonstrate such compliance.

 

“Permitted Amendment” has the meaning set forth in Section 9.02(e)(iii).

 

“Permitted Investments” means any Investment by the Borrower or any other Loan
Party; provided that:

 

(a)           at the time of such Investment, and immediately after giving
effect thereto, the Consolidated Leverage Ratio of the Borrower as of the last
day of the most recently ended Fiscal Quarter and/or Fiscal Year for which a
Compliance Certificate has been delivered pursuant to Section 5.01(c), on a Pro
Forma Basis, shall not exceed 1.50 to 1.00;

 

(b)           at the time of such Investment, and immediately after giving
effect thereto, the Borrower shall have Consolidated Liquidity of no less than
$25,000,000.

 

(c)           immediately prior to and after giving effect to such Investment,
no Default or Event of Default shall have occurred and be continuing;

 

(d)           all representations and warranties contained in the Loan Documents
shall be true and correct in all material respects as if made immediately
following the consummation of such Investment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(e)           all transactions in connection with such Investment shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable governmental authorizations;

 

(f)            in the case of an Investment in the Equity Interests of another
Person, such Person and the direct owners of the Equity Interests in such Person
shall, upon the consummation of such Investment, comply with the requirements of
Section 5.10;

 

(g)           the Borrower shall have delivered to the Administrative Agent,
prior to such proposed Investment, a certificate, signed by a Financial Officer
of the Borrower, evidencing compliance with clauses (a) and (b) of this
definition, together with all relevant financial information with respect to the
Investment, including, without limitation, the aggregate consideration for such
Investment and any other information reasonably requested by the Administrative
Agent to demonstrate such compliance.

 

“Permitted Liens” means:

 

19

--------------------------------------------------------------------------------


 

(a)           Liens imposed by law for taxes, assessments and governmental
charges or levies that are not yet overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP;

 

(b)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, and repairmen’s Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith by appropriate proceedings and the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits made to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(l);

 

(f)            easements, zoning restrictions, rights-of-way, minor
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)           any interest or title of a lessor or sublessor under any lease of
real estate;

 

(h)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business (including licenses and sublicenses of
intellectual property);

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(j)            Liens (i) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits, pooled deposits, sweep accounts or other funds maintained
with such financial institution (including the right of setoff) and that are
within the general parameters customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions, and
(ii) that are contractual rights of setoff relating to agreements entered into
with customers of the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(k)           Liens arising from precautionary UCC financing statements; and

 

20

--------------------------------------------------------------------------------


 

(l)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

 

“Permitted Restricted Payment” means any Restricted Payment by the Borrower or
any other Loan Party; provided that:

 

(a)           at the time of such Restricted Payment, and immediately after
giving effect thereto, the Consolidated Leverage Ratio of the Borrower as of the
last day of the most recently ended Fiscal Quarter and/or Fiscal Year for which
a Compliance Certificate has been delivered pursuant to Section 5.01, on a Pro
Forma Basis, shall not exceed 1.50 to 1.00;

 

(b)           at the time of such Restricted Payment, and immediately after
giving effect thereto, the Borrower shall have Consolidated Liquidity of no less
than $25,000,000.

 

(c)           immediately prior to and after giving effect to such Restricted
Payment, no Default or Event of Default shall have occurred and be continuing;

 

(d)           all representations and warranties contained in the Loan Documents
shall be true and correct in all material respects as if made immediately
following the consummation of such Acquisition, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date; and

 

(f)           the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to such proposed Restricted Payment, a
certificate, signed by a Financial Officer of the Borrower, evidencing
compliance with clauses (a) and (b) of this definition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 430 of the Code or
Section 303 of ERISA, and in respect of which the Borrower or any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Forma Basis” means, with respect to any calculation for any period, a
determination of such calculation on a pro forma basis, consolidated in
accordance with GAAP, after giving effect to all Permitted Acquisitions,
Dispositions and Restricted Payments made by the Borrower and the Subsidiaries
during such period, as if such Permitted Acquisitions, such Dispositions and
such Restricted Payments had occurred at the beginning of such period (such

 

21

--------------------------------------------------------------------------------


 

pro forma effect to be determined (i) in good faith by a Financial Officer of
the Borrower and (ii) without giving effect to any anticipated or proposed
change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA, except with the consent of the
Administrative Agent).

 

“Purchase Money Obligations” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purposes of financing all or any part of the purchase price of any
tangible property or the cost of installation, construction or improvement of
any property and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within 180 days after such acquisition, installation,
construction or improvement of such property by such Person and (ii) the amount
of such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Revolving Credit Exposure and unused Revolving Credit Commitments at such
time (with each Revolving Credit Lender’s LC Exposure and Swingline Exposure
being deemed “held” by such Revolving Credit Lender for purposes of this
definition).

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer or any Financial Officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Person
or any of such Person’s Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.

 

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date.

 

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Credit
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite such Revolving Credit Lender’s name on Schedule 1.01A
under the caption “Revolving Credit Commitment”, or

 

22

--------------------------------------------------------------------------------


 

in the Assignment and Assumption pursuant to which such Revolving Credit Lender
shall have assumed its Revolving Credit Commitment, as applicable, as such
commitment may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Credit Loans and its LC Exposure and its Swingline
Exposure at such time.

 

“Revolving Credit Extension Agreement” shall mean a Revolving Credit Extension
Agreement by and among, and in form and substance satisfactory to, the
Administrative Agent, the Borrower, and the Extending Revolving Credit Lenders
party thereto.

 

“Revolving Credit Extension Offer” has the meaning set forth in
Section 9.02(e)(i).

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (including each Extending Revolving Credit
Lender, if any) or, if the Revolving Credit Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form of Exhibit E.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Secured Cash Management Agreement” means any Cash Management Agreement by and
between the Borrower or any Subsidiary and any Person that is a Lender or an
Affiliate of a Lender; provided that, if at any time such Person ceases to be a
Lender or an Affiliate of a Lender, such Cash Management Agreement shall no
longer be deemed to be a Secured Cash Management Agreement.

 

23

--------------------------------------------------------------------------------


 

“Secured Cash Management Obligations” means all amounts owing by the Borrower
and the Subsidiaries under each Secured Cash Management Agreement.

 

“Secured Obligations” means the Obligations, the Secured Swap Obligations and
the Secured Cash Management Obligations.

 

“Secured Parties” means the holders from time to time of the Secured
Obligations.

 

“Secured Swap Agreement” means any Swap Agreement by and between the Borrower or
any Subsidiary and any Person that is a Lender or an Affiliate of a Lender;
provided that, if at any time such Person ceases to be a Lender or an Affiliate
of a Lender, such Swap Agreement shall no longer be deemed to be a Secured Swap
Agreement.

 

“Secured Swap Obligations” means all Swap Obligations of the Borrower and the
Subsidiaries under each Secured Swap Agreement.

 

“Security Agreement” means that certain Security Agreement dated as of the date
hereof, made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Covenants” has the meaning set forth in Section 5.01(c).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D.  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

24

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person any corporation, limited
liability company, partnership, association or other entity of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
directly or indirectly owned or Controlled by such Person or one or more
Subsidiaries of such Person; provided that for purposes of the definitions of
“Consolidated EBITDA”, “Consolidated Fixed Charge Coverage Ratio”, “Consolidated
Interest Charges”, “Consolidated Net Income”, “Consolidated Indebtedness”,
“Initial Financial Statements”, “Pro Forma Basis” , and for purposes of
Section 3.04 and Section 5.01(a), (b) and (f) the term “Subsidiary”, in each
case as used therein, shall mean with respect to any Person, any corporation,
limited liability company, partnership, association or other entity that is a
“subsidiary” of such Person for purposes of GAAP.  Unless otherwise specified,
all references herein to “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Limit” is defined in Section 2.04(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, similar charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Threshold Amount” means, at any date, an amount equal to $7,000,000.

 

“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.

 

25

--------------------------------------------------------------------------------


 

“Total Revolving Credit Commitment” means, at any time, the sum of the Revolving
Credit Commitments of all Revolving Credit Lenders at such time.  The Total
Revolving Credit Commitment shall be $150,000,000 on the Effective Date.

 

“Total Revolving Credit Exposure” means, at any time, the sum of the Revolving
Credit Exposures of all Revolving Credit Lenders at such time.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Agreement or any Permitted Acquisitions as approved by the
Administrative Agent in its sole discretion (including, without limitation, any
financing fees, merger and acquisition fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
and other Guarantors of the Loan Documents to which they are party and the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a Letter of Credit issued by it; (ii) any other
obligation (including any Guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unused Revolving Credit Commitment” means, at any time, for each Lender, the
amount of such Lender’s Revolving Credit Commitment, less the aggregate
outstanding principal amount of all Revolving Credit Loans made by such Lender.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(D)(2).

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election for members of the board of directors, managers, trustees
or other controlling Persons, of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such entity shall have
or might have voting power by reason of the happening of any contingencies).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

26

--------------------------------------------------------------------------------


 

SECTION 1.02.      Classification of Loans and Borrowings  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Class and Type (e.g., an “ABR Revolving Credit Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Credit Borrowing”) or by Class and Type (e.g., an “ABR Revolving Credit
Borrowing”).

 

SECTION 1.03.      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.      Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.     Revolving Credit Commitments.

 

(a)           Subject to the terms and conditions set forth herein, each
Revolving Credit Lender agrees to make loans to the Borrower (each such loan, a
“Revolving Credit Loan”) from time to time during the Revolving Credit
Availability Period in an aggregate principal amount that will not result in
(i) such Revolving Credit Lender’s Revolving Credit Exposure exceeding such
Revolving Credit Lender’s Revolving Credit Commitment or (ii) the Total
Revolving

 

27

--------------------------------------------------------------------------------


 

Credit Exposure exceeding the Total Revolving Credit Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Credit Loans.

 

SECTION 2.02.      Loans and Borrowings.  (a)  Each Revolving Credit Loan shall
be made as part of a Borrowing consisting of Revolving Credit Loans made by the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Credit Commitments are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

 

(b)           Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Revolving Credit Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Total Revolving Credit Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000, provided that a Swingline
Loan may be in an aggregate principal amount that is equal to the entire unused
balance of the Swingline Limit.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Revolving Credit Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

SECTION 2.03.      Requests for Borrowings.  To request a Revolving Credit
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Revolving Credit Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Revolving Credit Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
the proposed Borrowing; provided that any such notice of an ABR Revolving Credit
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Revolving Credit Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the

 

28

--------------------------------------------------------------------------------


 

Administrative Agent of a written Borrowing Request.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Credit Borrowing is specified, then
the requested Revolving Credit Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Credit Borrowing, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Revolving Credit Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.      Swingline Loans

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount (the
“Swingline Limit”) at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the sum of the Total Revolving Credit Exposure exceeding the Total
Revolving Credit Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.  Any Swingline
Loan will reduce the availability under the Swingline Lender’s Revolving Credit

 

29

--------------------------------------------------------------------------------


 

Commitment (or participant Lender’s Revolving Credit Commitment as to any
participation under the following subsection (c) as applicable) on a
dollar-for-dollar basis.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which such
Revolving Credit Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Revolving Credit Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Credit
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Revolving Loans
made by such Revolving Credit Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Credit Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05.      Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Credit Availability Period, in support of obligations of
the Borrower or any other Loan Party.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

30

--------------------------------------------------------------------------------


 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 11:00 a.m., New York City time, at
least three Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Total LC Exposure shall not exceed $10,000,000 and (ii) the
Total Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date that is one year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, no later than the date that is one year after such
renewal or extension) and (ii) the date that is thirty days prior to the
Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Credit Lenders,
the Issuing Bank hereby grants to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from the Issuing Bank, a participation
in such Letter of Credit equal to such Revolving Credit Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving Credit
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) 12:00

 

31

--------------------------------------------------------------------------------


 

noon, New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or (ii) if such notice has not been received
by the Borrower prior to such time on such date, then not later than 12:00 noon,
New York City time, on the Business Day immediately following the day that the
Borrower receives such notice; provided that, if such LC Disbursement is not
less than $500,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Credit Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Credit Borrowing or Swingline Loan.  If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Revolving
Credit Lender of the applicable LC Disbursement, the payment then due from the
Borrower in respect thereof and such Revolving Credit Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Revolving
Credit Lender shall pay to the Administrative Agent its Applicable Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Credit Loans made by such Revolving
Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Credit Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Revolving Credit Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Revolving Credit Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Credit Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank;

 

32

--------------------------------------------------------------------------------


 

provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such LC Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Credit
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Credit Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Revolving Credit
Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the

 

33

--------------------------------------------------------------------------------


 

replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Secured Parties (the “LC Collateral Account”), an amount in
cash equal to the Total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in
Section 7.01(i) or 7.01(j) or upon the acceleration of the Obligations under
Section 7.01.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account, and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the Total LC Exposure at such time or, if the maturity of the Revolving Credit
Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders with LC Exposures representing greater than 50% of the Total LC
Exposure), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

SECTION 2.06.      Funding of Borrowings.  (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Credit Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may

 

34

--------------------------------------------------------------------------------


 

assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount.  In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Revolving Credit
Loans.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.      Interest Elections.  (a)  Each Revolving Credit Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Credit Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies 
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

35

--------------------------------------------------------------------------------


 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Revolving Credit Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the applicable Majority Facility Lenders, so notifies the Borrower,
then, so long as an Event of Default is continuing, (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

SECTION 2.08.      Termination, Reduction and Increase of Revolving Credit
Commitments.  (a)  Unless previously terminated, the Revolving Credit
Commitments shall terminate on the Maturity Date.

 

(b)           The Borrower may at any time (i) terminate, or from time to time
reduce, the Revolving Credit Commitments; provided that (A) each reduction of
the Revolving Credit Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $2,500,000 and (B) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Credit Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Total
Revolving Credit Commitment, or (ii) terminate, or from time to time reduce, the
Extended Revolving Credit Commitments; provided that (A) each reduction of the
Extended Revolving Credit Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $2,500,000 and (B) the Borrower shall not
terminate or reduce the Extended Revolving Credit Commitments if, after giving
effect to any concurrent prepayment of the Extended Revolving Credit Loans in
accordance with Section 2.10, the Total Revolving Credit Exposure under the
Extended Revolving Credit Subfacility would exceed the Extended Revolving Credit
Commitment.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Credit Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof.  Each notice
delivered by the Borrower pursuant to this Section 2.08(c) shall be irrevocable;
provided

 

36

--------------------------------------------------------------------------------


 

that a notice of termination of the Revolving Credit Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Revolving Credit Commitments shall be permanent.  Each
reduction of the Revolving Credit Commitments shall be made ratably among the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitments.

 

(d)           The Borrower shall have the right, without the consent of the
Revolving Credit Lenders, to cause from time to time an increase in the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders by adding
one or more additional Revolving Credit Lenders (such new Revolving Credit
Lenders to be subject to the approval of the Administrative Agent, such approval
not to be unreasonably withheld) each with its own additional Revolving Credit
Commitment or by allowing one or more Revolving Credit Lenders to increase their
respective Revolving Credit Commitments; provided that (i) no Event of Default
shall have occurred and be continuing, (ii) no such increase shall result in the
Total Revolving Credit Commitment exceeding $200,000,000, (iii) each such
increase shall be in a minimum amount of $5,000,000 and integral multiples of
$1,000,000, and (iv) no Revolving Credit Lender’s Commitment shall be increased
without such Revolving Credit Lender’s consent.

 

SECTION 2.09.      Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender on the Maturity Date the then unpaid
principal amount of each Revolving Credit Loan made to the Borrower and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date for Revolving Loans and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least five Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto (if any), (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

37

--------------------------------------------------------------------------------


 

(e)           Any Lender may request that Loans made by it be evidenced by a
Revolving Credit Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Revolving Credit Note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such Revolving Credit Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such Revolving Credit Note is a registered note, to such
payee and its registered assigns).

 

SECTION 2.10.      Prepayment of Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part;
provided that the Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any such prepayment (i) in the case of prepayment of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Credit Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such prepayment notice relating to a Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in a principal
amount in an integral multiple that would be permitted in the case of an advance
of a Borrowing of the same Type as provided in Section 2.02.  Each prepayment of
the Loans under this paragraph shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid to the extent required by
Section 2.12(d), together with any additional amounts required pursuant to
Section 2.15.

 

(b)           Mandatory Prepayments of Revolving Credit Loans Due to Excess
Total Revolving Credit Exposure.  If at any time the Total Revolving Credit
Exposure exceeds the Total Revolving Credit Commitment, the Borrower shall
immediately apply an amount equal to such excess to prepay the Revolving Credit
Loans or cash-collateralize the Total LC Exposure (by depositing an amount equal
to such excess in an LC Collateral Account), or a combination of the foregoing,
until the Total Revolving Credit Exposure, net of the amount deposited in such
cash collateral account, does not exceed the Total Revolving Credit Commitment.

 

(c)           General Provisions Relating to Mandatory Prepayments.  Each
prepayment of the Loans under Section 2.10(b) shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid, together with any
additional amounts required pursuant to Section 2.15.  Each such prepayment
shall be applied to the Revolving Credit Loans of the Lenders in accordance with
their respective Applicable Percentages of the Revolving Credit Loans at the
time of prepayment.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.11.      Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee, which
shall accrue at rate of 0.375% per annum on the daily amount of the Unused
Revolving Credit Commitment of such Revolving Credit Lender during the period
from and including the Effective Date to but excluding the date on which such
Revolving Credit Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender a participation fee with respect to such
Revolving Credit Lender’s participations in Letters of Credit (the “Letter of
Credit Fee”), which shall accrue at the Applicable Rate on the average daily
amount of such Revolving Credit Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Credit Lender’s Revolving Credit Commitment terminates and the
date on which such Revolving Credit Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the Total LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which the Revolving Credit Commitments terminate and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder.  Letter of Credit Fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand.  Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All Letter of Credit Fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
in writing between the Borrower and the Administrative Agent.

 

(d)           All fees due and payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and Letter of Credit Fees, to the Revolving Credit Lenders. 
Fees paid shall not be refundable under any circumstances.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.12.      Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Credit Loans,
upon termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Credit Loan prior to the end of the Revolving
Credit Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13.      Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing of any Class:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the applicable Majority
Facility Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

40

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Revolving Credit Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and such
Lenders that the circumstances giving rise to such notice no longer exist, any
Interest Election Request that requests the conversion of any ABR Borrowing of
such Class to, or continuation of any Eurodollar Borrowing of such Class as, a
Eurodollar Borrowing shall be ineffective, and each Eurodollar Borrowing of such
Class shall on the last day of the Interest Period applicable thereto be
converted to or continued as an ABR Borrowing.

 

SECTION 2.14.      Increased Costs.  (a)  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit issued by the Issuing Bank or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or

 

41

--------------------------------------------------------------------------------


 

the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.15.      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or an
increase of the Revolving Credit Commitments under Section 2.08(d)), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(a) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Revolving Credit Lender
for the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.16.      Taxes.  (a)  Any and all payments by or on account of any
obligation of a Loan Party or other Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party or other
Guarantor shall be required by any Requirement of Law to deduct Taxes from such
payments, then (i) to the extent such Taxes are Indemnified Taxes or Other
Taxes, the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to

 

42

--------------------------------------------------------------------------------


 

the sum it would have received had no such deductions been made, (ii) the Loan
Party or other Guarantor shall make such deductions and (iii) the Loan Party or
other Guarantor shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)           In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid or payable by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any of the Obligations
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that such written demand shall set forth in
reasonable detail (without disclosing any confidential information) the basis
and calculation of the amount for which an indemnity is sought.  A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Taxes by any Loan
Party or other Guarantor to a Governmental Authority pursuant to this Section,
such Loan Party or other Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Tax Certification.

 

(i)            Any Foreign Lender (solely for purposes of this Section 2.16(e),
the term “Foreign Lender” shall include any Issuing Bank that is not a United
States person as defined under the Code) that is entitled to an exemption from
or reduction of withholding tax with respect to payments under any Loan Document
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by any Requirement of Law, such properly completed and executed
documentation prescribed by any Requirement of Law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate.

 

In addition, any Lender or Issuing Bank that is not a Foreign Lender shall
deliver such other documentation prescribed by any Requirement of Law
(including, but not limited to, IRS Form W-9 or any successor form) or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or Issuing Bank is subject to backup withholding or information reporting
requirements.  If any form or certification previously delivered

 

43

--------------------------------------------------------------------------------


 

pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender or Issuing Bank, such Lender or Issuing Bank
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)           Without limiting the generality of the foregoing, each Lender or
Issuing Bank, if it is legally eligible to do so, shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender or
Issuing Bank becomes a party hereto, two original duly completed and executed
copies of whichever of the following is applicable:

 

(A)          in the case of a Lender or Issuing Bank that is a United States
person (as defined under the Code), IRS Form W-9 or successor form certifying
that such Lender or Issuing Bank is exempt from U.S. Federal backup withholding
tax;

 

(B)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or successor form establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(C)           in the case of a Foreign Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI or
successor form;

 

(D)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or successor form and (2) a certificate substantially in the form of
Exhibit F-1, F-2, F-3 or F-4, as applicable (a “U.S. Tax Certificate”) to the
effect that such Lender is not (a) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;

 

(E)           in the case of a Foreign Lender that is not the beneficial owner
of payments made under any Loan Document (including an entity classified for
U.S. federal income tax purposes as a partnership or a participating Lender), an
IRS Form W-8IMY or successor form on behalf of itself and all required
supporting information; or

 

44

--------------------------------------------------------------------------------


 

(F)           any other form prescribed by any Requirement of Law as a basis for
claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
any Requirement of Law to be withheld.

 

(iii)          If a payment made to a Lender or Issuing Bank under this
Agreement would be subject to United States federal withholding Tax imposed by
FATCA if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
Requirement of Law and at such time or times reasonably requested in writing by
the Borrower or the Administrative Agent, such documentation prescribed by
Requirement of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested in writing by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with any obligations they may have under
FATCA, to determine that such Lender or Issuing Bank has complied with such
Lender’s or Issuing Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

 

(f)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after written demand therefor, for the full amount of any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party or other Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties and other Guarantors to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document or
payment thereunder and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate stating the amount of
Taxes so paid or payable by the Administrative Agent shall be conclusive of the
amount so paid or payable absent manifest error.

 

(g)           If the Administrative Agent or a Lender determines, in its sole
discretion reasonably exercised, that it has received a refund (or credit in
lieu of a refund) of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which any Loan Party or
other Guarantor has paid additional amounts pursuant to this Section, it shall
pay over an amount equal to such refund or credit to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by any Loan
Party or other Guarantor under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or credit to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.16(g), in no event will any

 

45

--------------------------------------------------------------------------------


 

indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 2.16(g) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrower or any other Person.

 

SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 7,
Chicago, Illinois 60603-2003; provided that (i) payments to be made directly to
the Issuing Bank as expressly provided herein shall be made directly to the
Issuing Bank, (ii) payments to be made directly to the Swingline Lender as
expressly provided herein shall be made directly to the Swingline Lender and
(iii) payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender of the same Class, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders of the same Class to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders of the same
Class ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective

 

46

--------------------------------------------------------------------------------


 

Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of any or all of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the applicable Lenders or the Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.05(e),
2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Section until
all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Sections, in the case
of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.18.     Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to

 

47

--------------------------------------------------------------------------------


 

any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender.  The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (including amounts payable under Section 2.14 or 2.16, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.19.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                  fees shall cease to accrue on the unfunded
portion of the Revolving Credit Commitment of such Defaulting Lender pursuant to
Section 2.11(a);

 

(b)                                 the Revolving Credit Commitments, LC
Exposure and Revolving Credit Exposure of such Defaulting Lender shall not, as
applicable, be included in determining whether all Lenders, the Required Lenders
or the Majority Facility Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.02),
provided this clause (b) shall not apply to the vote of a Defaulting Lender in
the case of an amendment, waiver or other modification requiring the consent of
such Lender or each Lender affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure or LC Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC

 

48

--------------------------------------------------------------------------------


 

Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments; and

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Bank only, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.11(a) and Section 2.11(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Revolving Credit Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.19(c),
and participating interests in any newly made Swingline Loan or any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to

 

49

--------------------------------------------------------------------------------


 

issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.     Organization; Powers.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) is duly
qualified to do business in, and is in good standing in, every jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except, in the case of this clause (c), to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.02.     Authorization; Enforceability.  The Transactions are within
each Loan Party’s and each other Guarantor’s corporate, partnership, limited
liability or other powers and have been duly authorized by all necessary
corporate, partnership, limited liability or other action and, if required, all
necessary action by its equity holders.  Each Loan Document to which each Loan
Party or other Guarantor is a party has been duly executed and delivered by such
Loan Party or other Guarantor and constitutes a legal, valid and binding
obligation of such Loan Party or other Guarantor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03.     Approvals; No Conflicts.  The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other Person (including members, partners,
shareholders or any class of directors, whether interested or disinterested, of
the Borrower or any other Person), except such as have been obtained or made and
are in full force and effect and except for filings necessary to perfect the
Liens created pursuant to the Loan Documents, (b) will not contravene the terms
of the Organization Documents of the Borrower or any of the Subsidiaries,
(c) will not violate any Requirement of Law applicable to the Borrower or any of
the Subsidiaries, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower

 

50

--------------------------------------------------------------------------------


 

or any of the Subsidiaries or its assets, or give rise to a right thereunder to
require any payment (other than with respect to Obligations under the Loan
Documents) to be made by the Borrower or any of the Subsidiaries, and (e) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries (other than the Liens created by the Loan
Documents).

 

SECTION 3.04.     Financial Statements; No Material Adverse Effect.  (a)  The
Initial Financial Statements fairly present (i) the consolidated financial
condition of the Borrower and the Subsidiaries as of December 31, 2008,
December 31, 2009 and December 31, 2010, (ii) the consolidated results of
operations of the Borrower and the Subsidiaries for the Fiscal Years ended
December 31, 2008, December 31, 2009 and December 31, 2010, (iii) the
consolidated financial condition of the Borrower and the Subsidiaries as of the
last day of each Fiscal Quarter ended since December 31, 2010 and (iv) the
consolidated results of operations of the Borrower and the Subsidiaries for each
of the Fiscal Quarters ended since December 31, 2010, all in accordance with
GAAP (subject, in the case of any unaudited Initial Financial Statements, to
normal year-end adjustments and the absence of footnotes).

 

(b)                                 The most recent financial statements
furnished pursuant to Section 5.01(a) fairly present (i) the financial position
of the Borrower and its consolidated Subsidiaries as of the date thereof and
(ii) the results of operations and cash flows of the Borrower and its
consolidated Subsidiaries for the period covered thereby, all in accordance with
GAAP.

 

(c)                                  The most recent financial statements
furnished pursuant to Section 5.01(b) fairly present (i) the financial position
of the Borrower and its consolidated Subsidiaries as of the date thereof and
(ii) the results of operations and cash flows of the Borrower and its
consolidated Subsidiaries for the period covered thereby, all in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes.

 

(d)                                 Since December 31, 2010, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

SECTION 3.05.     Properties.  (a)  As of the Effective Date, Schedule 3.05
identifies each parcel of real property that is owned or leased by each Loan
Party.  Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any Loan Party
or, to the Borrower’s knowledge, any other party to any such lease or sublease
exists that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  Each of the Borrower and the Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all its
real and personal property, free and clear of all Liens other than those
permitted by Section 6.02.

 

(b)                                 Each of the Borrower and the Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and, to the knowledge
of the Borrower, the use thereof by the Borrower and the Subsidiaries does not
infringe upon the rights of any other Person , except for such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

SECTION 3.06.     Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(i) has received notice of any claim with respect to any Environmental Liability
or knows of any basis for any Environmental Liability, (ii) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (iii) has
become subject to any Environmental Liability.

 

SECTION 3.07.     Compliance with Laws; Governmental Authorizations; No
Default.  (a)  Each of the Borrower and the Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property, including but not limited to any applicable anti-terrorism or
money laundering laws, except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 None of the Loan Parties or their
Subsidiaries is currently subject to any U.S. sanctions administered by OFAC. 
The Borrower and its Subsidiaries will not directly or indirectly use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Joint Venture, joint venture partner or other
Person, for the purpose of financing the activities of any Sanctioned Entity or
Sanctioned Person or for the purpose of financing any activity that is
prohibited as to U.S. persons under U.S. sanctions administered by OFAC.

 

(c)                                  Each of the Borrower and the Subsidiaries
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(d)                                 No Default has occurred and is continuing.

 

SECTION 3.08.     Margin Regulations; Investment Company Status.  (a)  Neither
the Borrower nor any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U of the
Board.  No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulation T, U or X of the Board.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.     Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all United States federal and all other material Tax
returns and reports required by any Requirement of Law to have been filed by it
and has timely paid or caused to be paid all Taxes reflected thereon and all
other material Taxes required by any Requirement of Law to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings,
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP.  No proposed Tax assessment has
been received by the Borrower or its Subsidiaries in writing that would, if
made, have a Material Adverse Effect.

 

SECTION 3.10.     ERISA.  (a)  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service or an application for such a letter is currently being processed by the
Internal Revenue Service with respect thereto and, to the knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Borrower, each Subsidiary and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 430 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  No ERISA Event has occurred or is
reasonably expected to occur.

 

SECTION 3.11.     Disclosure.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared by the Borrower in good faith based upon
assumptions believed by the Borrower to be reasonable at the time delivered and,
if such projected financial information was delivered prior to the Effective
Date, as of the Effective Date.  There are no facts known to the Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in the other documents, certificates
and statements furnished to the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent or the Lenders for use in connection with the transactions
contemplated hereby.

 

SECTION 3.12.     Material Agreements; Income Distribution Restrictions.

 

(a)                                  Neither any Loan Party nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement to which
it is a party that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 None of the Subsidiaries are subject to any
restrictions on the declaration or payment of dividends or similar distributions
or transfers or loans by such Subsidiary of the income thereof by the terms of
its Organization Documents or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Subsidiary.

 

SECTION 3.13.     Solvency.  Each Loan Party is, and, after giving effect to any
Borrowing or issuance, amendment, renewal or extension of any Letter of Credit
hereunder, will be, Solvent.

 

SECTION 3.14.     Insurance.  The properties of the Borrower and the
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 3.15.     Capitalization and Subsidiaries.  The Equity Interests in each
of the Borrower and the Subsidiaries have been duly authorized and validly
issued and are fully paid and non-assessable.  Schedule 3.15 correctly sets
forth (a) a complete list of all the Subsidiaries and (b) the ownership interest
of each holder of the Equity Interests in each such Subsidiary, in each case as
of the Effective Date.  There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Capital Stock of any Subsidiary, except as created by the Loan
Documents.

 

SECTION 3.16.     Collateral.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
respective Loan Parties and other Guarantors in the Collateral described
therein.

 

SECTION 3.17.     Use of Proceeds

 

The proceeds of the Loans shall be used for general corporate purposes and to
pay certain fees and expenses related to this Agreement.

 

SECTION 3.18.     Labor Matters.  There are no collective bargaining agreements
or Multiemployer Plans covering the employees of the Borrower or any of the
Subsidiaries as of the Effective Date, and neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.

 

54

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.     Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)                                  The Administrative Agent shall have
received executed counterparts of (i) this Agreement from each party hereto,
(ii) the Guaranty Agreement from the Subsidiaries required to execute and
deliver the same pursuant to the provisions of Section 5.10, (iii) the Security
Agreement from the Borrower and the Subsidiaries required to execute and deliver
the same pursuant to Section 5.10 and (iv) all additional Loan Documents
required to be delivered pursuant to the terms of this Agreement;

 

(b)                                 The Administrative Agent shall have received
a Revolving Credit Note executed by the Borrower in favor of each Revolving
Credit Lender requesting a Revolving Credit Note;

 

(c)                                  The Administrative Agent shall have
received for each of the Loan Parties:

 

(i)                                     a copy of such Loan Party’s Organization
Documents, as amended up to and including the Effective Date, (A) certified as
of a recent date by the applicable Governmental Authority of such Loan Party’s
jurisdiction of incorporation, organization or formation, and (B) certified as
of the Effective Date by the secretary or assistant secretary of such Loan Party
or a Responsible Officer of such Loan Party as being in full force and effect
without further modification or amendment;

 

(ii)                                  a good standing certificate or certificate
of status from the applicable Governmental Authority of such Loan Party’s
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Effective Date;

 

(iii)                               signature and incumbency certificates of the
officers of such Loan Party executing the Loan Documents to which it is a party,
dated as of the Effective Date; and

 

(iv)                              duly adopted resolutions of the board of
directors or similar governing body of such Loan Party approving and authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Effective Date, certified as of the Effective Date by the secretary or
assistant secretary of such Loan Party or a Responsible Officer of such Loan
Party, as being in full force and effect without modification or amendment;

 

(d)                                 The Administrative Agent shall have received
a favorable written opinion of Latham & Watkins LLP, counsel for the Loan
Parties, addressed to the Administrative Agent

 

55

--------------------------------------------------------------------------------


 

and each Lender, dated as of the Effective Date, and covering such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
and the Lenders may reasonably request;

 

(e)                                  The Administrative Agent shall have
received the results of a recent lien search in each of the jurisdictions where
the Loan Parties are located (within the meaning of the UCC) and each other
jurisdiction that the Administrative Agent may reasonably request, and each such
search shall reveal no liens on any assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to documentation reasonably satisfactory to the Administrative Agent;

 

(f)                                    The Administrative Agent shall have
received:

 

(i)                                     to the extent the Equity Interests
pledged pursuant to the Security Agreement are certificated, the certificates
representing such Equity Interests, together with an undated stock power for
each such certificate executed in blank by the pledgor thereof (or such other
instrument of transfer required under local law);

 

(ii)                                  any instruments evidencing any
Indebtedness owed to any Loan Party pledged pursuant to any Collateral Document,
endorsed in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof;

 

(iii)                               proper Uniform Commercial Code financing
statements in form appropriate for filing in all jurisdictions that the
Administrative Agent may deem necessary or advisable in order to perfect the
Liens created under the Collateral Documents; and

 

(iv)                              evidence of the completion of all other
actions, recordings and filings of or with respect to the Collateral Documents
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby;

 

(g)                                 The Administrative Agent shall have received
from the applicable Loan Parties executed counterparts of each Intellectual
Property Security Agreement required under the Security Agreement to be executed
and delivered on the Effective Date;

 

(h)                                 The capitalization, structure and equity
ownership of the Borrower and the Subsidiaries shall be satisfactory to the
Administrative Agent and the Lenders;

 

(i)                                     The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by a Responsible
Officer of the Borrower that:

 

(i)                                     the representations and warranties of
the Loan Parties set forth in the Loan Documents are true and correct on and as
of the Effective Date; and

 

(ii)                                  at the time of and immediately after
giving effect to the Borrowings to be made on the Effective Date and Letters of
Credit to be issued on the Effective Date, (x) no Default or Event of Default
has occurred and is continuing and (y) (A) all preferred stock issued by the
Borrower and/or the Subsidiaries has been

 

56

--------------------------------------------------------------------------------


 

repurchased and terminated, and (B) all other Indebtedness not otherwise
permitted by this Agreement has been repaid in full and terminated;

 

(j)                                     The Lenders shall have received the
Initial Financial Statements, certified by the chief financial officer or
treasurer of the Borrower and in form and substance reasonably satisfactory to
the Lenders;

 

(k)                                  The Administrative Agent shall have
received a certificate from the chief financial officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, attesting to
the Solvency of each Loan Party before and after giving effect to the Borrowings
to be made and Letters of Credit to be issued on the Effective Date;

 

(l)                                     The Administrative Agent shall have
received a perfection certificate from the Borrower, executed by a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(m)                               The Administrative Agent shall have received
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

 

(n)                                 The Administrative Agent shall have received
(i) all fees required to be paid to the Administrative Agent, the Arrangers and
the Lenders on or prior to the Effective Date and (ii) all other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document;

 

(o)                                 The Lenders shall have received, at least
five Business Days prior to the Effective Date, to the extent requested, all
documentation and other information with respect to the Borrower and the
Subsidiaries required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

 

(p)                                 There shall exist no action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or Governmental Authority (i) with respect to the
Transactions or (ii) that could reasonably be expected to have a Material
Adverse Effect; and

 

(q)                                 The Administrative Agent shall have received
such other certificates, documents, instruments and agreements as the
Administrative Agent or counsel to the Administrative Agent shall reasonably
request.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory or reasonably satisfactory, as

 

57

--------------------------------------------------------------------------------


 

applicable, to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
May 31, 2011 (and, in the event such conditions are not so satisfied or waived,
the Revolving Credit Commitments shall terminate at such time).

 

SECTION 4.02.     Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)                                  The representations and warranties of the
Loan Parties and other Guarantors set forth in the Loan Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(c)                                  Such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, shall not violate
any Requirement of Law.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower that the conditions specified in this Section 4.02 have been satisfied
on and as of the date thereof.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01.     Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 

58

--------------------------------------------------------------------------------


 

(a)                                  within 90 days after the end of each Fiscal
Year, commencing with the Fiscal Year ended December 31, 2011, the Borrower’s
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows, setting forth in each case (for the Fiscal
Year ending December 31, 2011 and each Fiscal Year thereafter) in comparative
form the figures for the previous Fiscal Year, such consolidated statements
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                                 within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending June 30, 2011, the Borrower’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows, setting
forth in each case (for the Fiscal Quarter ending June 30, 2011 and each Fiscal
Quarter thereafter) in comparative form the figures for the corresponding period
or periods of (or the end of such period or periods with respect to balance
sheets) the previous Fiscal Year, such consolidated statements certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate signed by a
Financial Officer of the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections
6.12(a) and 6.12(b) (collectively, the “Specified Covenants”), and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Initial Financial Statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default under, or breach of, any of the Specified Covenants (which certificate
may be limited to the extent required by accounting rules or guidelines);

 

(e)                                  promptly upon their becoming available,
notice of, and upon reasonable written request of the Administrative Agent,
copies of, (i) each annual report, proxy or financial statement or other report
or communication (other than those otherwise provided pursuant to this
Section 5.1 and those which are of a promotional nature) sent to the
stockholders of the Borrower, (ii) all annual, regular, periodic and special
reports and registration statements and prospectuses, if any, which the Borrower
may file with the SEC under Section 13 or 15(d) of the Exchange Act and not
otherwise required to be delivered to the Administrative Agent hereunder and
(iii) all material regulatory reports specifically concerning the Loan Parties
and their Subsidiaries.

 

59

--------------------------------------------------------------------------------


 

(f)                                    as soon as available, but in any event
within 45 days after the end of each Fiscal Year, a copy of the forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower and the Subsidiaries for the upcoming Fiscal
Year, in form reasonably satisfactory to the Administrative Agent;

 

(g)                                 promptly, but in any event within 10
Business Days after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or similar governing body) of the Borrower
or any audit committee of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any of the Subsidiaries, or any
audit of any of them;

 

(h)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this Section 5.01;

 

(i)                                     as soon as available, but in any event
within 90 days after the end of each Fiscal Year, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and the Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request; and

 

(j)                                     promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of the Subsidiaries, or compliance with the
terms of this Agreement or the other Loan Documents, as the Administrative Agent
or any Lender may reasonably request.

 

SECTION 5.02.     Notices of Material Events.  Promptly, and in any event within
five Business Days after any Responsible Officer of the Borrower obtains
knowledge thereof, the Borrower will furnish to the Administrative Agent and
each Lender written notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or

 

60

--------------------------------------------------------------------------------


 

development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

SECTION 5.03.     Preservation of Existence.  The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
(a) preserve, renew and keep in full force and effect its legal existence and
the rights, qualifications, licenses, permits, privileges, franchises, and
governmental authorizations and maintain all requisite authority to conduct its
business in any jurisdiction of organization of each such Person, and
(b) preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, privileges, franchises, and governmental
authorizations and maintain all requisite authority to conduct its business in
each other jurisdiction in which its business is conducted, except, in the case
of clause (b), to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect, provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

 

SECTION 5.04.     Payment of Obligations.  The Borrower will, and will cause
each of the Subsidiaries to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Taxes upon it or
its properties or assets, unless (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to provisions
to the contrary herein and any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

 

SECTION 5.05.     Maintenance of Properties.  The Borrower will, and will cause
each of the Subsidiaries to, (a) keep and maintain all tangible property in good
working order and condition, ordinary wear and tear excepted, and (b) make all
necessary repairs to all tangible property and renewals and replacements thereof
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or as otherwise prohibited by this
Agreement.  The Borrower will take, and will cause each of the Subsidiaries to
take, all commercially reasonable actions to preserve, renew and keep in full
force and effect all material intellectual property rights of the Borrower and
the Subsidiaries.

 

SECTION 5.06.     Books and Records; Inspection Rights.  The Borrower will, and
will cause each of the Subsidiaries to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent or any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives) may do any of the foregoing at any time and without
advance notice, all at the expense of the Borrower.  The Borrower acknowledges
that the Administrative Agent,

 

61

--------------------------------------------------------------------------------


 

after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Loan Parties’ assets for internal use
by the Administrative Agent and the Lenders.

 

SECTION 5.07.     Compliance with Laws.  The Borrower will, and will cause each
of the Subsidiaries to, comply in all material respects with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08.     Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Credit Loans will be used (a)  for general corporate purposes of the
Borrower and the Subsidiaries (including, without limitation, working capital,
capital expenditures and Permitted Acquisitions) and (b) to pay fees and
expenses in connection with this Agreement and the related transactions.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only for
general corporate purposes.

 

SECTION 5.09.     Insurance.  The Borrower will, and will cause each of the
Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower insurance in such amounts, with such
deductibles and covering such risks as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, and providing (i) for payment of losses to the
Administrative Agent as its interests may appear, (ii) that such policies may
not be canceled or reduced or affected in any material adverse manner for any
reason without 30 days prior notice (or 10 days prior notice in the event of
cancellation for non-payment) to the Administrative Agent, and (iii) that the
Lenders and the Administrative Agent are additional insureds thereunder.  The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

SECTION 5.10.     Additional Collateral; Further Assurances.  (a)  The Borrower
shall:

 

(i)                                     cause each Subsidiary (except to the
extent provided in Section 5.10(a)(iv)), whether now existing or hereafter
acquired or formed, to become a Guarantor by executing and delivering to the
Administrative Agent the Guaranty Agreement or a supplement thereto, as
applicable, in the form specified therein, whereby such Subsidiary shall
guarantee the Secured Obligations;

 

(ii)                                  (A) cause each Subsidiary (except to the
extent provided in Section 5.10(a)(iv)), whether now existing or hereafter
acquired or formed, to become a grantor under the Security Agreement by
executing and delivering to the Administrative Agent the Security Agreement or a
supplement thereto in the form specified therein, as applicable, whereby such
Subsidiary shall grant a security interest to the Administrative Agent in all of
its assets constituting Collateral under the Security Agreement to secure the
Secured Obligations, and (B) take whatever action (including delivering properly
completed UCC financing statements) that may be necessary or advisable in the
opinion

 

62

--------------------------------------------------------------------------------


 

of the Administrative Agent to vest in the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest (subject to
the Liens permitted by Section 6.02) in the assets of such Subsidiary purported
to be subject to the Security Agreement;

 

(iii)                               if any such Subsidiary required to comply
with clauses (i) or (ii) of this Section owns or leases any real property,
(A) deliver to the Administrative Agent Mortgages covering such real property,
(B) deliver to the Administrative Agent such other documents with respect to
such real property as the Administrative Agent shall request and deliver to the
Administrative Agent current surveys for such real property acceptable to the
Administrative Agent and by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and acceptable
to the Administrative Agent, and (C) take all such actions and execute and
deliver, or cause to be executed and delivered, all such other documents,
instruments, agreements, opinions and certificates with respect to such real
property that the Administrative Agent shall reasonably request to create in
favor of the Administrative Agent, for the benefit of Secured Parties, a valid
and, subject to any applicable filings and/or recordings, perfected first
priority security interest (subject to the Liens permitted by Section 6.02) in
such real property;

 

(iv)                              notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (A) any Equity Interests required to
be pledged pursuant to the Security Agreement shall be limited, and the
Collateral shall be limited, in the case of Equity Interests issued by a
Subsidiary that is a “controlled foreign corporation” (as defined in
Section 957(a) of the Code) (such Subsidiary, a “CFC”) or a Foreign Subsidiary
Holding Company, to (1) the Voting Stock of any such CFC or Foreign Subsidiary
Holding Company representing 65% of the total voting power of all outstanding
Voting Stock of such CFC or Foreign Subsidiary Holding Company or , in the case
of a Foreign Subsidiary Holding Company, such higher percentage that is
reasonably expected not to cause a deemed pledge of Voting Stock of any CFC
owned by such Foreign Subsidiary Holding Company representing more than 65% of
the total voting power of all outstanding stock of such CFC and (2) 100% of the
Equity Interests of any such CFC or Foreign Subsidiary Holding Company not
constituting Voting Stock of such CFC or Foreign Subsidiary Holding Company,
except that any such Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this Section 5.10(a), (B) any Equity Interests
of an Excluded Disregarded Entity required to be pledged pursuant to the
Security Agreement shall be limited, and the Collateral shall be limited in the
case of Equity Interests issued by an Excluded Disregarded Entity, to 65% of
such Equity Interests or such higher percentage that is reasonably expected not
to cause a deemed pledge of Voting Stock of any CFC owned by such entity
representing more than 65% of the total voting power of all outstanding Voting
Stock of such CFC, (C) no Subsidiary that is a CFC shall be required to comply
with clauses (i) or (ii) of this Section 5.10(a), or pledge Equity Interests of
any of its Subsidiaries or Joint Ventures, until such time as such Subsidiary is
no longer a CFC, and (D) no Subsidiary that is a Foreign Subsidiary Holding
Company shall be required to comply with clause (i) of this

 

63

--------------------------------------------------------------------------------


 

Section 5.10(a) until such time as such Subsidiary is no longer a Foreign
Subsidiary Holding Company; and

 

(v)                                 deliver to the Administrative Agent
documents of the types referred to in Section 4.01(c) with respect to any
Subsidiary required to comply with the provisions of clause (i), (ii) or
(iii) of this Section 5.10(a), and, if requested by the Administrative Agent,
favorable opinions of counsel (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clauses (i), (ii), (iii) and (iv) above), all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

in the case of any Subsidiary formed or acquired after the Effective Date or,
the Borrower shall cause such Subsidiary to comply with clause (i) and (ii) of
this Section 5.10(a) within 30 days of such formation or acquisition.

 

(b)                                 Except to the extent otherwise expressly
provided in the Security Agreement, upon the formation of any Joint Venture or
the acquisition of any Equity Interests of a Joint Venture, the Borrower shall,
within 30 days after such formation or acquisition, (A) cause all of the Equity
Interests in such Joint Venture owned by the Borrower or any Subsidiary to be
pledged to the Administrative Agent to secure the Secured Obligations by causing
such direct owners of such Equity Interests party to the Security Agreement to
execute and deliver to the Administrative Agent a supplement to the Security
Agreement in the form specified therein, (B) deliver or cause to be delivered to
the Administrative Agent all certificates and undated stock powers duly executed
in blank (to the extent the Equity Interests of such Joint Venture are
certificated) and other documents required by the Security Agreement with
respect to such Equity Interests and (C) take or cause to be taken such other
actions as may be necessary to provide the Administrative Agent with a first
priority perfected pledge of and security interest (subject to the Liens
permitted by Section 6.02) in such Equity Interests.

 

(c)                                  In the event that any Loan Party or other
Guarantor acquires any fee interest in real property and such Loan Party’s or
other Guarantor’s interest in such real property has not otherwise been made
subject to the Lien of the Collateral Documents in favor of the Administrative
Agent for the benefit of Secured Parties, then such Loan Party or other
Guarantor shall (i) as promptly as practicable, provide notice thereof to the
Administrative Agent, and (ii) contemporaneously with acquiring such real
property (or by such later date as the Administrative Agent may agree in its
sole discretion), (A) deliver to the Administrative Agent Mortgages covering
such real property, (B) deliver to the Administrative Agent such other documents
with respect to such real property as the Administrative Agent shall request and
deliver to the Administrative Agent current surveys for such real property
acceptable to the Administrative Agent and by a land surveyor duly registered
and licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, and (C) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
other documents, instruments, agreements, opinions and certificates with respect
to such real property that the Administrative Agent shall reasonably request to
create in favor of the Administrative Agent, for the benefit of Secured Parties,
a valid and, subject to any applicable filings and/or recordings, perfected
first priority security interest (subject to the Liens permitted by
Section 6.02) in such real property.

 

64

--------------------------------------------------------------------------------


 

(d)                                 In the event that any Loan Party or other
Guarantor acquires any leasehold interest in real property, then such Loan Party
or other Guarantor shall deliver to the Administrative Agent a Collateral Access
Agreement covering such property, executed by the lessor or grantor whose
signature is required thereon.

 

(e)                                  Without limiting the foregoing, the
Borrower will, and will cause each of the Subsidiaries to, execute and deliver,
or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties or other Guarantors.

 

(f)                                    The Borrower will, and will cause each of
its Subsidiaries to (a) execute and deliver, or cause to be executed and
delivered, the documents, and (b) complete, or cause to be completed, the tasks
set forth on Schedule 5.10(f) hereto, in each case within the time limits
specified on such schedule.

 

SECTION 5.11.     Compliance with Environmental Laws.  Except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower will, and
will cause each of the Subsidiaries to, (i) comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits, and
(ii) obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in each case in
accordance with the requirements of all Environmental Laws; provided that
neither the Borrower nor any of the Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that (i) its
obligation to do so is being contested in good faith and by proper proceedings,
(ii) appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP, and (iii) the failure to make such
undertaking pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.12.     Material Contracts.  The Borrower will, and will cause each of
the Subsidiaries to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01.     Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)                                  Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of any Subsidiary owing to the
Borrower or any wholly-owned Subsidiary of the Borrower; provided that (i) in
the case of Indebtedness owing to a Loan Party, such Indebtedness shall be
evidenced by one or more promissory notes that are pledged to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Security Agreement,
(ii) in the case of any Indebtedness owing by a Loan Party to any Excluded
Subsidiary, such Indebtedness shall be on subordination terms reasonably
satisfactory to the Administrative Agent and (iii) such Indebtedness shall be
otherwise permitted under the provisions of Section 6.04;

 

(c)                                  so long as no Default or Event of Default
has occurred and is continuing, Purchase Money Obligations and Capital Lease
Obligations of any Loan Party; provided that (i) any Liens securing such
Indebtedness satisfy the requirements set forth in Section 6.02(c); and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $10,000,000 at any time outstanding;

 

(d)                                 Indebtedness of the Borrower or any
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations, in each case provided in the ordinary course of
business;

 

(e)                                  Indebtedness of any Loan Party under Swap
Obligations incurred pursuant to Swap Agreements permitted by Section 6.07;
provided that if such Swap Obligations relate to interest rates, (i) such Swap
Obligations relate to payment obligations on Indebtedness otherwise permitted to
be incurred by the Loan Documents and (ii) the notional principal amount of such
Swap Obligations at the time incurred does not exceed the principal amount of
the Indebtedness to which such Swap Obligations relate;

 

(f)                                    Indebtedness owing to any Lender incurred
by Foreign Subsidiaries in an amount not to exceed a Dollar Amount of
$25,000,000 in the aggregate for all Foreign Subsidiaries at any time
outstanding;

 

66

--------------------------------------------------------------------------------


 

(g)                                 customary indemnification and purchase price
adjustment obligations (including earnouts) incurred in connection with
Permitted Acquisitions and Dispositions permitted under Section 6.05;

 

(h)                                 Guarantees incurred in the ordinary course
of business in respect of obligations to lessors under operating leases;

 

(i)                                     Indebtedness owing under the agreements
set forth on Schedule 6.01(i) or to any Lenders or other financial institutions
approved in writing by the Administrative Agent in its sole discretion in
respect of any agreement to provide cash management services, including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements in the ordinary course of business;

 

(j)                                     Guaranty Obligations in respect of
Indebtedness of the Loan Parties otherwise permitted under this Section 6.01;

 

(k)                                  the Intercompany Note; and

 

(l)                                     unsecured Indebtedness of the Loan
Parties of a type not otherwise described in this Section in an aggregate
principal amount not to exceed $7,500,000 at any time outstanding.

 

SECTION 6.02.     Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                                  Liens created pursuant to any Loan
Document;

 

(b)                                 Permitted Liens;

 

(c)                                  Liens securing Purchase Money Obligations
described in Section 6.01(c); provided that any such Liens attach only to the
property subject to such obligation or applicable capital lease and do not
extend to any other property of the Borrower or any of the Subsidiaries;

 

(d)                                 Liens on any cash earnest money deposits
made by a Loan Party in connection with any letter of intent or purchase
agreement entered into with respect to a Permitted Acquisition; and

 

(e)                                  Liens securing Indebtedness incurred
pursuant to Section 6.01(f); provided, that (i) such Liens do not extend to, or
encumber, property which constitutes Collateral, and (ii) such Liens extend only
to the property of the Foreign Subsidiary incurring such Indebtedness and, only
if such Foreign Subsidiary is not a direct Subsidiary of a Loan Party, the
Equity Interests of such Foreign Subsidiary.

 

SECTION 6.03.     Fundamental Changes; Change in Nature of Business.  (a) The
Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or

 

67

--------------------------------------------------------------------------------


 

dissolve, or Dispose of (in one transaction or in a series of transactions) all
or substantially all of its assets (whether now owned or hereafter acquired) to
or in favor of any Person, except that:

 

(i)                                     if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or would result therefrom, any Subsidiary of the Borrower may
merge into the Borrower in a transaction in which the Borrower is the surviving
entity;

 

(ii)                                  if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or would result therefrom, any Subsidiary of the Borrower
(whether or not a Guarantor) may merge into any Guarantor in a transaction in
which the surviving entity is a Guarantor;

 

(iii)                               any Non-Guarantor Subsidiary may merge into
any other Non-Guarantor Subsidiary;

 

(iv)                              any Non-Guarantor Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not disadvantageous
to the Lenders;

 

(v)                                 any Subsidiary that is a Guarantor may
(A) Dispose of all or substantially all of its assets to any Loan Party, or
(B) dissolve, provided that (1) prior to such dissolution, such Subsidiary shall
have Disposed of all of its assets (if any) to a Loan Party, and (2) the
Borrower determines in good faith that such dissolution is in the best interests
of the Borrower and is not disadvantageous to the Lenders; and

 

(vi)                              any Non-Guarantor Subsidiary may Dispose of
all or substantially all of its assets to any Excluded Subsidiary, or any Loan
Party;

 

(b)                                 The Borrower will not, and will not permit
any of the Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and the Subsidiaries, or
reasonably related thereto, on the Effective Date and businesses reasonably
related thereto.

 

SECTION 6.04.     Investments, Loans, Advances and Acquisitions.  The Borrower
will not, and will not permit any of the Subsidiaries to, make, hold or acquire
(including pursuant to any merger with any Person that was not a wholly-owned
Subsidiary prior to such merger) any Investment in any Person, or make any
Acquisition, except:

 

(a)                                  Cash Equivalents;

 

(b)                                 Investments in existence on the Effective
Date and described in Schedule 6.04(b);

 

(c)                                  Investments by Foreign Subsidiaries in
Non-U.S. Cash Equivalents;

 

(d)                                 Investments (including loans and advances,
but excluding Acquisitions) by the Borrower and the Subsidiaries in any Loan
Party and loans and advances by any

 

68

--------------------------------------------------------------------------------


 

Subsidiary to the Borrower; provided that any such loans and advances by a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Security
Agreement, and such loans and advances shall be on subordination terms
reasonably satisfactory to the Administrative Agent;

 

(e)                                  Investments by any Non-Guarantor Subsidiary
in any Excluded Subsidiary;

 

(f)                                    Investments by any Excluded Subsidiary
that is a Domestic Subsidiary in the Equity Interests of other Excluded
Subsidiaries which are Domestic Subsidiaries, which Investments are in existence
on the date of the Permitted Acquisition of such Excluded Subsidiaries under
Section 6.04(i).

 

(g)                                 if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Investments consisting of loans and
advances by any Loan Party to any Excluded Subsidiary in an aggregate amount not
to exceed $3,000,000 (or $5,000,000 at any time at which the Consolidated
Leverage Ratio of the Borrower as of the last day of the most recently ended
Fiscal Quarter for which a Compliance Certificate has been delivered pursuant to
Section 5.01(c) shall not exceed 1.50 to 1.00) for all such loans and advances
outstanding at any time; provided that no such loan or advance shall remain
outstanding for more than 365 days;

 

(h)                                 Investments consisting of extensions of
credit (other than to the Borrower or any of its Subsidiaries) in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)                                     Investments consisting of promissory
notes and other non-cash consideration received in connection with Dispositions
permitted by Section 6.05(j), in an aggregate amount not to exceed $5,000,000 at
any time outstanding for all such Investments;

 

(j)                                     Permitted Acquisitions;

 

(k)                                  if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or would result therefrom, Investments in Joint Ventures or a
minority interest in the Equity Interests of another Person (other than the
Borrower or any of its Subsidiaries) in an aggregate amount not to exceed
$10,000,000 for all such Investments made from the Closing Date through the
Maturity Date; provided that such Joint Venture or such Person shall be in the
same business or lines of business, or business reasonably related thereto, in
which Borrower and/or the Subsidiaries are engaged as of the Closing Date;

 

(l)                                     if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or would result therefrom, Investments not otherwise permitted
by this Section, in an aggregate amount during the term of this Agreement not to
exceed $5,000,000;

 

69

--------------------------------------------------------------------------------


 

(m)                               Permitted Investments not otherwise permitted
by this Section (including, without limitation, Section 6.04(k)), in an
aggregate amount during the term of this Agreement not to exceed $5,000,000; and

 

(n)                                 the Intercompany Note.

 

SECTION 6.05.     Dispositions.  The Borrower will not, nor will it permit any
of the Subsidiaries to, Dispose of any asset, including any Equity Interests
owned by it, nor will the Borrower issue any preferred stock or other similar
Equity Interests or permit any of the Subsidiaries to issue any additional
Equity Interests (other than, for Equity Interests issued by a Subsidiary, to
the Borrower or another Subsidiary in compliance with Section 6.04), except:

 

(a)                                  Dispositions of (i) inventory in the
ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or other tangible property in the ordinary course of business;

 

(b)                                 The license of intellectual property in the
ordinary course of business;

 

(c)                                  The abandonment or lapse of intellectual
property assets in the ordinary course of business, provided that such
abandonment or lapse could not be reasonably expected to have a Material Adverse
Effect;

 

(d)                                 Dispositions of assets to the Borrower or to
a wholly-owned Subsidiary; provided that if the transferor of such assets is a
Loan Party, the transferee thereof must be a Loan Party; provided further that
such Dispositions are made in compliance with Section 6.08, to the extent
applicable;

 

(e)                                  Dispositions permitted by Section 6.03;

 

(f)                                    Restricted Payments permitted by
Section 6.08;

 

(g)                                 Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business and consistent with past practices; and

 

(h)                                 Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary;

 

(i)                                     Dispositions of Equity Interests of a
Foreign Subsidiary to another wholly-owned Subsidiary; and

 

(j)                                     if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing or would result therefrom, other Dispositions in an aggregate
amount not to exceed the sum of $2,000,000 during the term of this Agreement,
plus the amount of any credit received in connection with the Disposition of any
property for the purchase price of similar replacement property, which such
replacement property is acquired promptly, and in any event no more than 60
days, after such Disposition, or

 

70

--------------------------------------------------------------------------------


 

the amount of cash proceeds received in connection with a Disposition of
property, which are promptly, and in any event no more than 60 days, after such
Disposition applied to the purchase price of similar replacement property.

 

provided that all Dispositions exceeding the sum of $2,000,000 permitted by
clauses (a)(i), (b) and (j) of this Section 6.05 shall be made for fair market
value, as determined in good faith and approved by the board of directors or
similar governing body of the disposing Person.

 

SECTION 6.06.     Capital Expenditures

 

Make or commit to make any Capital Expenditure, except Capital Expenditures of
the Borrower and its Subsidiaries in the ordinary course of business not
exceeding $35,000,000 in any Fiscal Year; provided, that (a) up to 50% of any
such amount referred to above, if not so expended in the Fiscal Year for which
it is permitted, may be carried over for expenditure in the next succeeding
Fiscal Year and (b) Capital Expenditures made pursuant to this Section during
any Fiscal Year shall be deemed made, first, in respect of amounts permitted for
such Fiscal Year as provided above and, second, in respect of amounts carried
over from the prior Fiscal Year pursuant to clause (a) above.

 

SECTION 6.07.     Swap Agreements.  The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Swap Agreement, except Swap
Agreements entered into in the ordinary course of business and consistent with
prudent business practice for the purpose of hedging or mitigating risks (and
not for purposes of speculation) associated with fluctuations in interest rates
and foreign exchange rates; provided that the counterparty to any Swap Agreement
permitted by this Section shall be, at the time it enters into such Swap
Agreement, a Lender or an Affiliate thereof.

 

SECTION 6.08.     Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

 

(i)                                     each Subsidiary of the Borrower may make
Restricted Payments to the Borrower, and to any Subsidiaries of the Borrower
that are Guarantors;

 

(ii)                                  each Non-Guarantor Subsidiary of the
Borrower may make Restricted Payments to any Excluded Subsidiary of the
Borrower;

 

(iii)                               the Borrower and each other Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person;

 

(iv)                              payments by Borrower to repurchase or redeem
qualified capital stock of the Borrower held by officers, directors or employees
or former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Borrower or any of its Subsidiaries, upon
their death, disability, retirement, severance or termination of employment or
service; provided, that the aggregate cash consideration

 

71

--------------------------------------------------------------------------------


 

paid for all such redemptions and repurchases shall not exceed, in any Fiscal
Year, $3,000,000;

 

(v)                                 if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the repurchase, redemption or other
acquisition or retirement of Equity Interests deemed to occur upon the exercise
or exchange of options, warrants or other similar rights to the extent such
Equity Interests represent a portion of the exercise or exchange price of those
options, warrants or other similar rights, and the repurchase, redemption or
other acquisition or retirement of Equity Interests made in lieu of withholding
taxes resulting from the exercise or exchange of options, warrants or similar
rights; provided that the aggregate cash consideration paid for all such
repurchases, redemptions or acquisitions shall not exceed, in any Fiscal Year,
$3,000,000; and

 

(vi)                              the Borrower and its Subsidiaries may make
Permitted Restricted Payments;

 

(b)                                 The Borrower will not, nor will it permit
any of the Subsidiaries to, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination agreements with respect to, or
subordination terms of, any Indebtedness, except:

 

(i)                                     prepayments of Indebtedness arising
under the Loan Documents;

 

(ii)                                  prepayments of Indebtedness owed to any
Loan Party; and

 

(iii)                               if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result therefrom, prepayments of Indebtedness permitted
under Section 6.01.

 

SECTION 6.09.     Transactions with Affiliates.  The Borrower will not, and will
not permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business, at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties, (c) any transaction
permitted by Section 6.03 and not otherwise prohibited hereunder, (d) any
Investment permitted by Section 6.04 (other than clause (i) thereof), (e) any
Disposition permitted by Section 6.05(d) or Section 6.05(i), (f) any Restricted
Payment permitted by Section 6.08, (g)(i) reasonable and customary director,
officer and employee compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) and
indemnification arrangements and (ii) reasonable incentive bonuses payable to
officers and employees in connection with Dispositions of assets of Borrower or
its Subsidiaries, in each case approved by the Board of Directors of the
Borrower; and (h) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such amendment, in the sole judgment of the Administrative Agent, is not
materially adverse to the Lenders..

 

72

--------------------------------------------------------------------------------


 

SECTION 6.10.     Restrictive Agreements.  The Borrower will not, and will not
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to make Restricted Payments to, to make or
repay loans or advances to, or to transfer assets to, the Borrower or any
Guarantor or to Guarantee Indebtedness of the Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) of the foregoing shall not
apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof.

 

SECTION 6.11.     Amendment of Organization Documents.  The Borrower will not,
and will not permit any of the Subsidiaries to, amend any of its Organization
Documents if such amendment would be adverse to the Administrative Agent or the
Lenders.

 

SECTION 6.12.     Financial Covenants.  (a)  Consolidated Leverage Ratio.  The
Borrower will not permit the Consolidated Leverage Ratio as of the end of any
Fiscal Quarter to be greater than 2.00 to 1.00.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio. 
The Borrower will not permit the Consolidated Fixed Charge Coverage Ratio as of
the end of any Fiscal Quarter to be less than 1.50 to 1.00.

 

SECTION 6.13.     Changes in Fiscal Year.  The Borrower will not make any change
to its Fiscal Year as such period is set on the Effective Date.

 

SECTION 6.14.     Off-Balance Sheet Liabilities.  The Borrower will not, and
will not permit any of the Subsidiaries to, enter into or suffer to exist any
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities in excess of $2,000,000 in the aggregate at any time outstanding.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.     Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

73

--------------------------------------------------------------------------------


 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days;

 

(c)                                  any representation or warranty made by or
on behalf of the Borrower or any Subsidiary in, or deemed made in connection
with, any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
or misleading in any material respect when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Sections 
5.01(a) through (d), 5.02, 5.03 (with respect to the Borrower’s or any Loan
Party’s existence), 5.08 or in Article VI;

 

(e)                                  the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01
(e) through (j), and such failure shall continue unremedied for a period of 10
days;

 

(f)                                    any Loan Party or other Guarantor shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b), (d) or (e) of
this Section) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) and (B) a Responsible Officer of the
applicable Loan Party or other Guarantor otherwise becoming aware of such
default;

 

(g)                                 The Borrower or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) beyond any applicable grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof, or
to cause an offer to prepay, repurchase, redeem or defease such Material
Indebtedness to be made, prior to its scheduled maturity; provided that this
clause (h) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

74

--------------------------------------------------------------------------------


 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(j)                                     the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(k)                                  the Borrower or any Subsidiary shall become
unable, admit in writing its inability, or fail generally to pay its debts as
they become due;

 

(l)                                     there is entered against the Borrower or
any Subsidiary (i) one or more judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) in excess of the
Threshold Amount (to the extent not covered by insurance), or (ii) any one or
more non-monetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 60 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, is not in effect;

 

(m)                               an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and/or any Subsidiary in an aggregate amount exceeding the
Threshold Amount;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 any Guaranty Agreement shall fail to remain
in full force or effect (other than in accordance with the Loan Documents) or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty Agreement, or any Guarantor shall deny that it
has any further liability under the Guaranty Agreement (other than as expressly
permitted thereunder), or shall give notice to such effect;

 

(p)                                 any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest in any
Collateral purported to be covered thereby, except

 

75

--------------------------------------------------------------------------------


 

(i) as permitted by the terms of any Collateral Document, and (ii) as a result
of the Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents or (B) file UCC continuation statements, or any Collateral
Document shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Collateral Document; or

 

(q)           any provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
or other Guarantor shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
commitment of each Lender to make Loans and the obligation of the Issuing Bank
to issue, amend, renew or extend Letters of Credit, and thereupon such
commitments and obligation shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) require that the
Borrower cash collateralize the Total LC Exposure (by depositing an amount equal
to the Total LC Exposure in an LC Collateral Account); and in case of any event
with respect to the Borrower described in clause (i) or (j) of this Section, the
commitment of each Lender to make Loans and the obligation of the Issuing Bank
to issue, amend, renew or extend Letters of Credit shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
the obligation of the Borrower to cash collateralize the Total LC Exposure as
aforesaid shall automatically become effective.  Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

SECTION 7.02.     Application of Proceeds.  Any proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its rights and remedies provided under the Loan
Documents or at law or equity, shall be applied by the Administrative Agent in
the following order:

 

76

--------------------------------------------------------------------------------


 

First, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such sale, collection or other realization;

 

Second, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

 

Third, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Bank), ratably among them in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid commitment fees pursuant to Section 2.11(a), Letter of Credit Fees
and interest on the Loans, LC Disbursements and other Obligations, ratably among
the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Fourth payable to them;

 

Fifth, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Disbursements and amounts owing under Secured Swap
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Bank, and any Affiliates of Lenders to whom any Secured Swap
obligations or Secured Cash Management Obligations are owed in proportion to the
respective amounts described in this clause Fifth held by them;

 

Sixth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the aggregate undrawn amount of all outstanding Letters of Credit;
and

 

Last, the balance, if any, after all the Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by law.

 

Subject to Section 2.05(e), amounts used to cash collateralize the aggregate
undrawn amount of all outstanding Letters of Credit pursuant to clause Sixth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

77

--------------------------------------------------------------------------------


 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby and
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable to the Lenders for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under this
Agreement or any other Loan Document or in connection with this Agreement or any
other Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

78

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York City, or an Affiliate of any such bank.  Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.     Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

79

--------------------------------------------------------------------------------


 

(i)            if to the Borrower, to DG FastChannel, Inc., 750 W. John
Carpenter Freeway, Suite 700, Irving, Texas 75039, Attention of Mr. Omar
Choucair, (Telecopy No. (972) 581-2100), with a copy to Latham & Watkins, LLP,
885 Third Avenue, New York, New York 10022, Attention of Mr. David Teh (Telecopy
No. (212) 751-4864);

 

(ii)           if to the Administrative Agent, the Swingline Lender or the
Issuing Bank, to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 8th Floor, Dallas,
Texas 75201, Attention of Mr. Chris Snodgrass (Telecopy No. (214) 965-2884),
with copies to (A) JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 10 South
Dearborn Street, Floor 7, Chicago, Illinois 60603-2003, Attention of Angela
Bouie (Facsimile No. (888) 303-9732) and (B) Baker Botts L.L.P., 2001 Ross
Avenue, Dallas, Texas 75201, Attention of Ms. Alison Boren (Telecopy No. (214)
661-4827); and

 

(iii)          if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lenders.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 9.02.     Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party or other Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

80

--------------------------------------------------------------------------------


 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (ii) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties or other
Guarantors that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Revolving Credit
Commitment of any Lender without the written consent of such Lender, (B) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder, without the written consent of each Lender affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Revolving Credit
Commitment, without the written consent of each Lender affected thereby,
(D) change Sections 2.17(b), 2.17(c) or 7.02 in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(E) change any of the provisions of this Section, the definition of “Required
Lenders”, the definition of “Majority Facility Lenders”, or any other provision
of any Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender, (F) change any of the provisions of Section 2.19 without the
written consent of the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Required Lenders, (G) release any Guarantor from its obligations
under the Guaranty Agreement (except in connection with a transaction permitted
herein or in the other Loan Documents) without the written consent of each
Lender, (H) except as provided in any Collateral Document or otherwise in
connection with a transaction permitted herein, release any of the Collateral
without the written consent of each Lender, or (I) release the Borrower or
permit the Borrower to assign or transfer any of its rights or obligations under
this Agreement or the other Loan Documents without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Bank, as the case may
be.

 

(c)           The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties and other Guarantors on any Collateral
(i) upon the termination of all Revolving Credit Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash-collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender, (ii) constituting property being
sold or disposed of if the Loan Party or other Guarantor disposing of such
property certifies to the Administrative Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party or other Guarantor under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.  Except as

 

81

--------------------------------------------------------------------------------


 

provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties and other Guarantors in respect of) all
interests retained by the Loan Parties or other Guarantors, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(d)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders, the consent of
Required Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained being
referred to as a “Non-Consenting Lender”), then, so long as the Administrative
Agent is not a Non-Consenting Lender, the Administrative Agent or a Person
reasonably acceptable to the Administrative Agent (and the Administrative Agent
or such Person agrees to consent to the proposed amendment, modification, waiver
or termination for which such Non-Consenting Lender’s consent has not been
obtained) shall have the right to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, at
par, all of its rights and obligations under this Agreement (including all of
its Revolving Credit Commitment and the Loans at the time owing to it) and all
accrued interest and fees (including any related processing and/or recordation
fees) with respect thereto through the date of sale, such purchase and sale to
be consummated pursuant to an executed Assignment and Assumption.

 

(e)           Revolving Credit Extension Offers.

 

(i)            The Borrower may, by written notice to the Administrative Agent
from time to time, make one or more offers (each, a “Revolving Credit Extension
Offer”) to all the Revolving Credit Lenders to make one or more Permitted
Amendments (as defined in paragraph (iii) below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendments and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days after the date of such notice).  Permitted Amendments shall become
effective only with the acceptance of the Administrative Agent, the Issuing Bank
and the Swingline Lender and only with respect to the Revolving Credit Loans and
Revolving Credit Commitments of the Revolving Credit Lenders that accept the
applicable Revolving Credit Extension Offer (such Lenders, the “Extending
Revolving Credit Lenders”).

 

(ii)           The Borrower and each Extending Revolving Credit Lender shall
execute and deliver to the Administrative Agent a Revolving Credit Extension
Agreement (which may take the form of an amendment and restatement of this
Agreement, or other form, in either case so long as no modifications are made
that would otherwise be prohibited by this Section 9.02 without obtaining the
vote of any other Lenders) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Revolving Credit
Extension Agreement.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into technical

 

82

--------------------------------------------------------------------------------


 

amendments to this Agreement and the other Loan Documents as may be necessary or
advisable to effectuate the transactions contemplated by the Permitted
Amendments and only with respect to the Revolving Credit Loans and Revolving
Credit Commitments of the Extending Revolving Credit Lenders (including
amendments to Section 2.17 hereof if deemed advisable by the Administrative
Agent, and any other amendments necessary to treat the Revolving Credit Loans
and Revolving Credit Commitments of the Extending Revolving Credit Lenders as
Extended Revolving Credit Loans and/or Extended Revolving Credit Commitments,
including, without limitation, to include appropriately the Extending Revolving
Credit Lenders in any determination of Required Lenders, and to incorporate
appropriately any Extended Revolving Credit Loans into the provisions of
Article II or other similar provisions).  Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 9.02(e) unless the
Administrative Agent shall have received legal opinions, a certificate of an
Authorized Officer, board resolutions and such other corporate documents as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(iii)          “Permitted Amendments” shall be, when used in this
Section 9.02(e), (i) an extension of the final maturity date of the Revolving
Credit Loans and/or Revolving Credit Commitments of the Extending Revolving
Credit Lenders (provided that such extensions may not result in having more than
one additional final maturity date under this Agreement in any year without the
consent of the Administrative Agent), (ii) an increase in the Applicable Margin
with respect to the applicable Revolving Credit Loans and/or Revolving Credit
Commitments of the Extending Revolving Credit Lenders and the payment of
increased commitment fees and/or other additional fees to the Extending
Revolving Credit Lenders, (iii) the requirement that all Letters of Credit or
Swingline Loans be drawn only under an Extended Revolving Credit Subfacility,
and (iv) technical requirements regarding borrowings, prepayments, conversion or
cancellation of existing Revolving Credit Loans or Swingline Loans or Letters of
Credit and other similar matters.

 

SECTION 9.03.     Expenses; Indemnity; Damage Waiver.  (a)  The Borrower agrees
to pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one transaction counsel and one local counsel for each relevant
jurisdiction, in each case, for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with this
Agreement or any of the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued

 

83

--------------------------------------------------------------------------------


 

hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or the parties to any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Swingline Lender or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender or the Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or the Issuing Bank in its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor.

 

84

--------------------------------------------------------------------------------


 

SECTION 9.04.     Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Credit Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required if (1) an Event of Default has occurred and is continuing, or
(2) immediately prior to giving effect to such assignment, the assignee is a
Lender with a Revolving Credit Commitment or an Affiliate of such a Lender;

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving Credit
Commitment to an assignee that is a Lender with a Revolving Credit Commitment
immediately prior to giving effect to such assignment; and

 

(C)           the Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment or Loans of any Class, the
amount of the Revolving Credit Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than (x) in the case of a Revolving Credit Commitment,
$2,500,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing, and provided

 

85

--------------------------------------------------------------------------------


 

further that simultaneous assignments to a Lender and its Approved Funds shall
be considered in the aggregate for purposes of this paragraph;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of Section 9.04(b), the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each

 

86

--------------------------------------------------------------------------------


 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Bank, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.  Each Lender
that sells a participation shall maintain at one or more of its offices a
register on which it enters the name and address of each Participant and the
principal amounts and terms of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that such Loans or other obligations under the Loan
Documents are in registered form for United States federal income tax purposes.

 

87

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding any provision of Section 9.04(c)(i) to the
contrary, a Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16, with respect to any Participation, than its
Participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16, including paragraph (e) thereof, as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05.     Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties and other Guarantors herein and in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Credit Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06.     Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  The rights and obligations
of the parties to this Agreement shall be determined solely from this Agreement,
and any prior oral agreements between the parties are superseded by and merged
into this Agreement.  This Agreement, the other Loan Documents, as defined in
this Agreement, and any separate letter agreements with respect to fees payable
to the Administrative Agent represent the final agreement among the parties and
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and

 

88

--------------------------------------------------------------------------------


 

thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement; provided that any such delivery by electronic transmission
shall be effective only if transmitted in .pdf format, .tif format or other
format in which the text is not readily modifiable by any recipient thereof..

 

SECTION 9.07.     Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, the Administrative Agent, the Issuing Bank, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Person to or for
the credit or the account of any Loan Party or other Guarantor against any and
all of the Secured Obligations held by such Person, irrespective of whether or
not such Person shall have made any demand under this Agreement or any other
Loan Document and although such obligations may be unmatured.  The rights of the
Administrative Agent, the Issuing Bank, each Lender and each of their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Person may have.

 

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process. 
(a)This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.

 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or other Guarantor or its properties in the
courts of any jurisdiction.

 

(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter

 

89

--------------------------------------------------------------------------------


 

have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.     Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties or
other Guarantors and their obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Loan Parties.  For the purposes of this Section,
“Information” means all information received from the Loan Parties relating to
the Loan Parties or their businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13.     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14.     USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that, pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and each other Loan Party and other
Guarantor, which information includes the name and address of the Borrower and
each other Loan Party and other Guarantor and other information that will allow
such Lender to identify the Borrower and each other Loan Party and other
Guarantor in accordance with the Act.  The Borrower shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
or such Lender in maintaining compliance with the Act.

 

[Remainder of page intentionally left blank; signature pages follow]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DG FASTCHANNEL, INC.

 

 

 

 

 

 

By

/s/ Omar Choucair

 

 

Name:  Omar Choucair

 

 

Title:    Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Swingline Lender and Issuing Bank

 

 

 

 

 

 

By

/s/ Chris Snodgrass

 

 

Name:  Chris Snodgrass

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By

/s/ Chris Snodgrass

 

 

Name:  Chris Snodgrass

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By

/s/ Charles Dale

 

 

Name:  Charles Dale

 

 

Title:    Senior Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By

/s/ Colleen McEvoy

 

 

Name:  Colleen McEvoy

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

By

/s/ Clint Bryant

 

 

Name:  Clint Bryant

 

 

Title:    Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, N.A., as a Lender

 

 

 

 

 

 

By

/s/ Charles Fell

 

 

Name:  Charles Fell

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, N.A., as a Lender

 

 

 

 

 

 

By

/s/ Mike Mendenhall

 

 

Name:  Mike Mendenhall

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------